Case 18-10651-BFK           Doc 566      Filed 04/24/19 Entered 04/24/19 22:39:51                    Desc Main
                                        Document     Page 1 of 44


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

                                                             )
     In re:                                                  )
                                                             )       Chapter 11
         GreenTech Automotive, Inc., et al.1                 )       Case No. 18-10651
                                                             )       Jointly Administered
     Debtors.                                                )
                                                             )



                DISCLOSURE STATEMENT FOR THE FOURTH AMENDED
               JOINT CHAPTER 11 PLAN OF LIQUIDATION PROPOSED BY
              GREENTECH AUTOMOTIVE, INC. AND WM INDUSTRIES CORP.

 PLEASE READ THIS DISCLOSURE STATEMENT CAREFULLY. THIS DISCLOSURE
 STATEMENT CONTAINS INFORMATION THAT MAY BEAR UPON YOUR DECISION
 TO ACCEPT OR REJECT THE FOURTH AMENDED JOINT PLAN OF LIQUIDATION
 (THE “PLAN”) PROPOSED BY GREENTECH AUTOMOTIVE, INC. AND WM
 INDUSTRIES CORP. (TOGETHER, THE “DEBTORS”). THE DEBTORS BELIEVE THAT
 THE PLAN IS IN THE BEST INTEREST OF THE CREDITORS AND THAT THE PLAN IS
 FAIR AND EQUITABLE. THE DEBTORS URGE VOTERS TO ACCEPT THE PLAN.



 Kristen E. Burgers (VSB No. 67997)                       Mark S. Lichtenstein (Admitted pro hac vice)
 HIRSCHLER FLEISCHER                                      Crowell & Moring LLP
 8270 Greensboro Drive, Suite 700                         590 Madison Avenue, 20th Floor
 Tysons, Virginia 22102                                   New York, New York 10022
 Telephone:      (703) 584-8900                           Telephone: (212) 223-4000
 Facsimile: (703) 584-8901                                Facsimile: (212) 223-4001
 Email: kburgers@hirschlerlaw.com                         Email: mlichtenstein@crowell.com

 Co-Counsel to the Debtors                                Co-Counsel to the Debtors


                                                                                                April 24, 2019


 1
   The Debtors in these jointly administered chapter 11 cases are GreenTech Automotive, Inc. (Case No. 18-10651),
 WM Industries Corp. (Case No. 18-10652), Gulf Coast Funds Management, LLC (Case No. 18-10653), American
 Immigration Center, LLC (Case No. 18-10654), GreenTech Automotive Capital A-3 GP, LLC (Case No. 18-10655),
 and GreenTech Automotive Partnership A-3, L.P. (Case No. 18-10656).
Case 18-10651-BFK    Doc 566    Filed 04/24/19 Entered 04/24/19 22:39:51         Desc Main
                               Document     Page 2 of 44


                                                                             PREFACE



 PLEASE NOTE THAT THIS DOCUMENT HAS BEEN APPROVED BY THE
 BANKRUPTCY COURT



 PLEASE REVIEW         THIS    DOCUMENT         FOR    IMPORTANT       INFORMATION
 REGARDING:

      * Description of the Debtors

      * Classification and Treatment of Claims and Interests

      * Distribution to Holders of Allowed General Unsecured Claims

      * Implementation and Execution of the Plan

      * Treatment of Contracts and Leases and Procedures to Assert and Resolve
      Rejection Claims



 AND IMPORTANT DATES:

      * Date to Determine Record Holders of Claims and Interests – _______________

      * Deadline to Submit Ballots and Investor Consents– _______, 2019 at 5:00 p.m.
      (ET)

      * Deadline to Object to Plan Confirmation – _______, 2019 at 5:00 p.m. (ET)

      * Deadline to Submit Rejection Claims – ________, 2019 at 5:00 p.m. (ET)

      * Hearing on Plan Confirmation – _________, 2019 at 11:00 a.m. (ET) before the
        Honorable United States Bankruptcy Judge Brian F. Kenney, in Court Room I at
        the United States Bankruptcy Court for the Eastern District of Virginia,
        Alexandria Division, 200 South Washington Street, 2nd Floor, Alexandria,
        Virginia 22314.



 IF YOU HOLD A CLAIM IN A CLASS ENTITLED TO VOTE, YOUR BALLOT IS
 ATTACHED TO THE END OF THIS DOCUMENT. IF YOU ARE AN A-3 OR A-4
 INVESTOR YOU ARE BEING ASKED TO OPT-IN TO A RELEASE IN FAVOR OF
 ENCORE AND AN INVESTOR CONSENT TO THIRD-PARTY RELEASES IS
 ATTACHED TO THE END OF THIS DOCUMENT. PLEASE REVIEW THIS
                                           ii
Case 18-10651-BFK    Doc 566    Filed 04/24/19 Entered 04/24/19 22:39:51   Desc Main
                               Document     Page 3 of 44


 DOCUMENT AND COMPLETE AND PER THE INSTRUCTIONS CONTAINED
 HEREIN TO THE FOLLOWING ADDRESS BY U.S. MAIL, E-MAIL, OR FACSIMILE:

                    CROWELL & MORING LLP
                    590 MADISON AVENUE, 20TH FLOOR
                    NEW YORK, NEW YORK 10022
                    ATTN: MARK LICHTENSTEIN
                    FACSIMILE: 212-223-4134
                    E-MAIL: MLICHTENSTEIN@CROWELL.COM


 A COPY OF THIS DISCLOSURE STATEMENT AND THE DEBTORS’ JOINT PLAN
 OF LIQUIDATION CAN BE OBTAINED UPON WRITTEN REQUEST TO COUNSEL
 FOR THE DEBTORS AT THE FOLLOWING ADDRESSES:

                    CROWELL & MORING LLP
                    590 MADISON AVENUE, 20TH FLOOR
                    NEW YORK, NEW YORK 10022
                    ATTN: MARK LICHTENSTEIN

                    HIRSCHLER FLEISCHER
                    8270 GREENSBORO DRIVE, SUITE 700
                    TYSONS, VIRGINIA 22102
                    ATTN: KRISTEN E. BURGERS




                                          iii
Case 18-10651-BFK       Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51           Desc Main
                                   Document     Page 4 of 44


 1.     INTRODUCTION.

         1.1.   Purpose of the Disclosure Statement. Notice of this disclosure statement (as
 amended, modified or supplemented, the “Disclosure Statement”) is being provided by
 GreenTech Automotive, Inc. (“GTA”) and WM Industries, Corp. (“WMIC” and, together with
 GTA, the “Debtors,” or the “Companies”) to the Office of the United States Trustee, the
 Securities and Exchange Commission and to all of the Debtors’ known Creditors and Interest
 Holders pursuant to Section 1125(b) of Title 11 of the United States Code (the “Bankruptcy
 Code”) for the purpose of soliciting acceptances of the Debtors’ Modified Third Amended Joint
 Plan of Liquidation (the “Plan”). The Plan has been filed with the United States Bankruptcy
 Court for the Eastern District of Virginia, Alexandria Division (the “Bankruptcy Court”), and
 the summaries of the Plan contained herein shall not be relied upon for any purpose other than to
 make a judgment with respect to, and determine how to vote on, the Plan. A copy of the Plan is
 attached hereto as Exhibit A. All capitalized terms used within this Disclosure Statement which
 are not defined herein have the meanings set forth in the attached Plan. Bankruptcy Court
 approved the Disclosure Statement and certain Plan solicitation and confirmation
 procedures and deadlines (the “Solicitation Scheduling Order”).                 A hearing on
 confirmation of the Plan shall be held on ________ __, 2019 at 11:00 a.m. (ET). The
 deadline to object to Plan Confirmation is ________ __, 2019 at 5:00 p.m. (ET). The
 Debtors may make non-material amendments, modifications and/or additions to the
 Disclosure Statement and Plan prior to the Effective Date without further Order of the
 Bankruptcy Court.

            PLEASE NOTE THAT MUCH OF THE INFORMATION CONTAINED
 HEREIN HAS BEEN TAKEN, IN WHOLE OR IN PART, FROM INFORMATION
 CONTAINED IN THE DEBTORS’ BOOKS AND RECORDS AND PLEADINGS FILED BY
 THE DEBTORS. STATEMENTS MADE IN THE DISCLOSURE STATEMENT ARE
 QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE PLAN. ALTHOUGH THE
 DEBTORS HAVE ATTEMPTED TO BE ACCURATE IN ALL MATERIAL RESPECTS, THE
 DEBTORS ARE UNABLE TO WARRANT OR REPRESENT THAT ALL OF THE
 INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS WITHOUT
 ERROR. THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
 MADE ONLY AS THE DATE HEREOF, AND THERE CAN BE NO ASSURANCE THAT
 THE STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY TIME AFTER
 THE DATE HEREOF.

           THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN
 ACCORDANCE WITH SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016(c)
 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND NOT IN
 ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER RULES
 GOVERNING DISCLOSURE OUTSIDE THE CONTEXT OF CHAPTER 11. THIS
 DISCLOSURE STATEMENT HAS NEITHER BEEN APPROVED NOR DISAPPROVED BY
 THE SECURITIES AND EXCHANGE COMMISSION, NOR HAS THE SECURITIES AND
 EXCHANGE COMMISSION PASSED UPON ITS ACCURACY.

           NO REPRESENTATION CONCERNING THE DEBTORS OR THE VALUE
 OF THE DEBTORS’ ASSETS HAS BEEN AUTHORIZED BY THE BANKRUPTCY COURT

                                                1
Case 18-10651-BFK       Doc 566    Filed 04/24/19 Entered 04/24/19 22:39:51           Desc Main
                                  Document     Page 5 of 44


 OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT OR ANY OTHER
 DISCLOSURE STATEMENT APPROVED BY THE BANKRUPTCY COURT. THE
 DEBTORS ARE NOT RESPONSIBLE FOR ANY INFORMATION, REPRESENTATION OR
 INDUCEMENT MADE TO OBTAIN YOUR ACCEPTANCE, WHICH IS OTHER THAN, OR
 INCONSISTENT WITH, INFORMATION CONTAINED HEREIN AND IN THE PLAN.

            YOU ARE STRONGLY URGED TO CONSULT WITH YOUR FINANCIAL,
 LEGAL AND TAX ADVISORS TO UNDERSTAND FULLY THE PLAN AND
 DISCLOSURE STATEMENT. THE FINANCIAL INFORMATION CONTAINED IN THIS
 DISCLOSURE STATEMENT IS GIVEN AS OF THE DATE HEREOF, UNLESS
 OTHERWISE SPECIFIED. THE DELIVERY OF THIS DISCLOSURE STATEMENT DOES
 NOT, UNDER ANY CIRCUMSTANCE, IMPLY THAT THERE HAS BEEN NO CHANGE
 IN THE FACTS SET FORTH HEREIN SINCE SUCH DATE. THIS DISCLOSURE
 STATEMENT IS INTENDED, AMONG OTHER THINGS, TO SUMMARIZE THE PLAN
 AND MUST BE READ IN CONJUNCTION WITH THE PLAN AND ITS EXHIBITS, IF
 ANY.   IF ANY CONFLICTS EXIST BETWEEN THE PLAN AND DISCLOSURE
 STATEMENT, THE TERMS OF THE PLAN SHALL CONTROL.

            IF A HOLDER OF A CLAIM WISHES TO CHALLENGE THE ALLOWANCE
 OR DISALLOWANCE OF A CLAIM FOR VOTING PURPOSES UNDER THE
 TABULATION RULES SET FORTH IN THE SOLICITATION SCHEDULING ORDER,
 SUCH ENTITY MUST FILE A MOTION, PURSUANT TO BANKRUPTCY RULE 3018(A),
 FOR AN ORDER TEMPORARILY ALLOWING SUCH CLAIM IN A DIFFERENT
 AMOUNT OR CLASSIFICATION FOR PURPOSES OF VOTING TO ACCEPT OR REJECT
 THE PLAN AND SERVE SUCH MOTION ON THE UNDERSIGNED COUNSEL TO THE
 DEBTORS SO THAT IT IS RECEIVED NO LATER THAN 5:00 P.M., PREVAILING
 EASTERN TIME, ON ____________. THE DEBTORS SHALL HAVE UNTIL _____ P.M.
 ON ________ __, 2019 TO FILE AND SERVE ANY RESPONSES TO SUCH MOTIONS.
 UNLESS THE COURT ORDERS OTHERWISE, SUCH CLAIM WILL NOT BE COUNTED
 FOR VOTING PURPOSES IN EXCESS OF THE AMOUNT DETERMINED IN
 ACCORDANCE WITH THE TABULATION RULES.

        1.2.   Definitions of Terms Utilized in the Plan.

        Unless the context otherwise requires or a term is defined within the Plan itself, the
 following terms shall have the respective meanings set forth below, except as expressly provided
 otherwise.

       A-3 GP: A Delaware limited liability company named GreenTech Automotive Capital
 A-3 GP, LLC, the general partner of GreenTech Automotive Capital A-3, L.P.
         A-3 LP: A Delaware limited partnership named GreenTech Automotive Partnership A-3,
 L.P., the general partner of which is A-3 GP, and the limited partners of which are comprised of
 all tranche A-3 Investors and which advanced in the aggregate the sum of $44.5 million to GTA
 pursuant to a loan and security agreement and that certain Deed of Trust, Security Agreement,
 Assignment of Leases and Rents, Financing Statement and Fixture Filing dated March 12, 2012,
 and recorded in the land records of Tunica County, Mississippi on May 24, 2012. A-3 LP shall
 have Allowed Class 3 and Class 6 Claims in the aggregate amount of approximately $44.5
                                                2
Case 18-10651-BFK        Doc 566    Filed 04/24/19 Entered 04/24/19 22:39:51            Desc Main
                                   Document     Page 6 of 44


 million, subject to the waiver of certain A-3 Investors of any distribution under the Plan on
 account of the pro rata share of distributions for the Class 3 and Class 6 Claims.
        A-3 LP Deed of Trust: Described in the definition of “Mississippi Parcel,” below.
        A-3 LP Secured Note: Described in the definition of “Mississippi Parcel,” below.
        A-1 Investors: Certain investors who invested the sum of $500,000.00 each in GTA and
 which investment was converted, or pursuant to the terms of such investment, was convertible
 into common stock of GTA prior to the Petition Date. Each A-1 Investor shall be deemed to
 have an Allowed Class 10 Claim in the amount of $500,000.00.
        A-2 Investors: Certain investors who invested the sum of $500,000.00 each in GTA and
 which investment was converted, or pursuant to the terms of such investment, was convertible
 into common stock of GTA prior to the Petition Date. Each A-2 Investor shall be deemed to
 have an Allowed Class 10 Claim in the amount of $500,000.00.
        A-3 Investors: Holders of limited partnership interests in A-3 LP each such interest
 having been purchased for a purchase price of $500,000.00.
        A-4 Investors: Holders of preferred shares in GTA purchased for $500,000.00 each and
 which are subject to a redemption right. Each A-4 Investor shall be deemed to have an Allowed
 Class 7 Claim in the amount of $500,000.00.
       Administrative Expense Claim Bar Date: The date by which any Administrative
 Expense Claim must be filed, which is the Effective Date.
        Administrative Expense Claim: A request for payment of any cost or expense of
 administration of the Cases allowed by the Bankruptcy Court pursuant to Section 503(b) of the
 Bankruptcy Code.
        Administrative Fee: The fee in the amount of $60,000.00 each of the A-1 through A-4
 Investors paid to Gulf Coast Funds Management, LLC for its assistance in qualifying individual
 investors for the EB-5 visa program, all in connection with their investment.
         Allowed Claim: Any Claim (i)(a) for which a proof of claim has been timely Filed with
 the Bankruptcy Court by the applicable bar date; or (b) that is listed in the Schedules and not
 listed as disputed, contingent or unliquidated as to amount; and, in either case, as to which no
 objection to the allowance thereof has been Filed by thirty (30) days after the Effective Date or
 (ii) which has otherwise been allowed by a Final Order. Unless otherwise specified in the Plan,
 an “Allowed Claim” shall not include: (i) untimely Filed Claims Administrative Expense Claims,
 or Professional Fee Claims; (ii) interest on the principal amount of an Allowed Claim from and
 after the Petition Date, (iii) any punitive damages, or (iv) Claims which are Assumed Liabilities.
 Any Claim that has been or is hereafter listed in the Schedules as contingent, unliquidated, or
 disputed and for which no Proof of Claim has been Filed or is not otherwise Allowed pursuant to
 the Plan or any other Final Order, is not considered Allowed and shall be expunged without
 further notice to any party or Order of the Bankruptcy Court.
         Amended and Restated A-3 LPA: Second Amended and Restated Limited Partnership
 Agreement for the A-3 LP, which will govern the post-confirmation business activities of the A-
 3 LP, will be binding on all Partners of the A-3 LP and which will be approved by the Court
 pursuant to the Confirmation Order. A copy of the Amended and Restated A-3 LPA is attached
 to the Disclosure Statement as Exhibit “B.”
                                                 3
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51             Desc Main
                                    Document     Page 7 of 44


        APA: Asset Purchase Agreement dated April 8, 2019 pursuant to which the Purchased
 Assets are to be sold to Encore.
       Assets: Any and all right, title and interest of any of the Debtors in and to property of
 whatever type or nature.
        Avoidance Actions: Any and all actions, proceedings, accounts, controversies,
 agreements, promises, claims, and rights of each Debtor and its estate (collectively, the “Causes
 of Action”) to avoid or recover a transfer of property of any of the Debtors’ estates or an interest
 of any of the Debtors in property, including, without limitation, actions arising under Sections
 506, 510, 541, 542, 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and any other
 applicable federal, state, or common law, including fraudulent transfers, whether or not litigation
 has been commenced with respect to such Causes of Action as of the Effective Date.
         Bankruptcy Code: Title 11 of the United States Code, as in effect on the Petition Date
 and as thereafter amended, if such amendments are made applicable to the Cases.
        Bankruptcy Court: The United States Bankruptcy Court for the Eastern District of
 Virginia, or in the event such court ceases to exercise jurisdiction over any Case, such court or
 adjunct thereof that exercises jurisdiction over such Case in lieu of the United States Bankruptcy
 Court for the Eastern District of Virginia.
        Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure pursuant to Title 28 of
 the United States Code, 28 U.S.C. §§ 2075, as they have been or may hereafter be amended.
         Business: GTA’s activities in seeking to manufacture and distribute electric vehicles.
        Business Day: Any day except a Saturday, Sunday or any day on which commercial
 banks in the Commonwealth of Virginia are authorized or required by applicable law to close.
         Case: With respect to each Debtor, the Chapter 11 case initiated by such Debtor’s Filing
 on the Petition Date of a voluntary petition for relief in the Bankruptcy Court under Chapter 11
 of the Bankruptcy Code (collectively, the “Cases”). The Cases are being jointly administered in
 the Bankruptcy Court under the lead Bankruptcy Case 18-10651-BFK pursuant to the Order
 Pursuant to Federal Rule of Bankruptcy Procedure 1015 Directing Joint Administration [Docket
 No. 3], entered by the Bankruptcy Court on March 9, 2018.
         Cash: Legal tender of the United States of America and equivalents thereof.
          Causes of Action: All actions, causes of action (including Avoidance Actions),
 liabilities, obligations, rights, suits, debts, damages, judgments, remedies, demands, setoffs,
 defenses, recoupments, crossclaims, counterclaims, third-party claims, indemnity claims,
 contribution claims or any other claims whatsoever, in each case held by the Debtors, whether
 disputed or undisputed, suspected or unsuspected, foreseen or unforeseen, direct or indirect,
 choate or inchoate, existing or hereafter arising, in law, equity or otherwise, based in whole or in
 part upon any act or omission or other event occurring prior to the Petition Date or during the
 course of the Chapter 11 Cases, including through the Effective Date.
        Claim: A claim, as defined in section 101(5) of the Bankruptcy Code, against one of the
 Debtors (or all or some of them) whether or not asserted or Allowed.
         Claims Objection Bar Date: A date which is thirty (30) days after the Confirmation
 Date.

                                                  4
Case 18-10651-BFK        Doc 566    Filed 04/24/19 Entered 04/24/19 22:39:51            Desc Main
                                   Document     Page 8 of 44


        Class: A category of Claims or Interests designated pursuant to the Plan.
         Class Claim/Interest: The specific Class into which Allowed Claims or Allowed
 Interests are classified pursuant to the Plan.
        Confirmation: Entry by the Bankruptcy Court of the Confirmation Order.
       Confirmation Date: The date upon which the Confirmation Order is entered by the
 Bankruptcy Court.
         Confirmation Order: The Order of the Bankruptcy Court confirming the Plan pursuant
 to Section 1129 of the Bankruptcy Code, which shall include, inter alia, provisions, pursuant to
 Sections 105, 363, 365 and 1123 of the Bankruptcy Code (i) authorizing sale of the Purchased
 Assets of the Debtors free and clear of all liens, claims and encumbrances pursuant to the APA
 but excepting those liens, claims and encumbrances preserved or created under this Plan, all of
 which shall attach, and continue to attach, to the Purchased Assets, (ii) approving the APA, (iii)
 authorizing and directing the assumption and assignment of certain executory contracts, and (iv)
 waiving the fourteen-day stay under Bankruptcy Rules 6004(h) and 6006(d).
        Creditor: Holder of a Claim.
         Debtor: Individually, GTA and WMIC, each of which is a Debtor in its Case
 (collectively, the “Debtors”).
       Disallowed: A Claim or any portion thereof that is disallowed by a Final Order of the
 Bankruptcy Court or other court of competent jurisdiction.
        Disclosure Statement: The Disclosure Statement dated as of April 24, 2019, submitted
 in connection with Debtors’ Fourth Amended Joint Chapter 11 Plan of Liquidation, as it may be
 amended, modified or supplemented from time to time.
          Disputed Claim: Any Claim, (i) proof of which has been Filed to which an objection to
 the allowance thereof has been Filed prior to the Claims Objection Bar Date and such objection
 has not been either (a) determined by a Final Order or (b) been settled by the parties under a
 settlement approved by Final Order of the Bankruptcy Court pursuant to Bankruptcy Rule 9019;
 or (ii) which has not been otherwise allowed by the Bankruptcy Court.
       Disputed Judgment Creditors: Certain Investors who obtained a judgment on August
 2, 2017, in the Circuit Court for Fairfax County, Virginia, against Gulf Coast Funds
 Management, LLC, A-3 LP, GreenTech Automotive Capital A-3 GP, LLC and GTA in the
 amount of $6,720,000.00, plus interest, costs, and fees.
       Distribution: The Debtors’ distribution of the Debtors’ Cash to the Record Holders of
 Allowed Claims, as set forth in sections 6.2, 6.3, 7.1, and 7.2 of the Plan.
        Distribution Waiving A-3 Investors: Certain A-3 investors, which are shareholders in
 Encore, who have agreed to waive any distribution on account of their pro rata distribution in
 Classes 3 and 6 of the Plan.
        Distribution Waiving A-4 Investors: Certain A-4 investors, which are shareholders in
 Encore, who have agreed to waive any distribution on amount of their pro rata distribution as
 Class 7 Claimants.



                                                 5
Case 18-10651-BFK          Doc 566    Filed 04/24/19 Entered 04/24/19 22:39:51           Desc Main
                                     Document     Page 9 of 44


          Docket: The official record of the Cases as contained in In re Greentech Automotive,
 Inc., et al., Case No. 18-10651, available in the Office of the Clerk for the Bankruptcy Court and
 at https://ecf.edva.uscourts.gov/.
        EB-5: Employment-Based Immigration Preference program, administered through the
 United States Customs and Immigration Services, which offers immigrant investors the
 opportunity to qualify for permanent U.S. residency by investing specified amounts in certain
 U.S. job creating initiatives in economically-challenged localities in the United States.
           Effective Date: Defined in Section 6.1 of the Plan.
        Encore: Encore Wealth Investments Limited, a private equity firm located in the British
 Virgin Islands, which, pursuant to the Sale Order and the APA, will acquire substantially all of
 the Assets of the Debtors.
         Estate: Means the bankruptcy estate of either GTA or WMIC, as the context requires,
 prior to their substantive consolidation pursuant to this Plan, and following their substantive
 consolidation pursuant to this Plan, the combined bankruptcy estates of the Debtors all as defined
 by Section 541 of the Bankruptcy Code.
        File, Filed or Filing: File, filed or filing with the Bankruptcy Court or its authorized
 designee in the Cases.
       Final Decree: As to each Case, the Order entered pursuant to Section 350 of the
 Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule 5009-1 closing such Case.
         Final Order: An order or judgment of the Bankruptcy Court, or other court of
 competent jurisdiction, as entered on the docket in any Case or the docket of any other court of
 competent jurisdiction, that has not been reversed, stayed, modified or amended, and as to which
 the time to appeal or seek certiorari or move for a new trial, reargument or rehearing has expired,
 and no appeal or petition for certiorari or other proceedings for a new trial, reargument or
 rehearing has been timely taken, or as to which any appeal that has been taken or any petition for
 certiorari that has been timely Filed has been withdrawn or resolved by the highest court to
 which the order or judgment was appealed or from which certiorari was sought or the new trial,
 reargument or rehearing has been denied or resulted in no modification of such order, and the
 time to take any further appeal, petition for certiorari or move for a new trial, reargument or
 rehearing shall have expired; provided, however, that the possibility that a motion under Rule 59
 or Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy
 Rules, Local Bankruptcy Rules, or applicable state court rules of civil procedure, may be Filed
 with respect to such order, shall not cause such order not to be a Final Order.
        General Unsecured Claim: Any Claim against a Debtor which is not a Secured Claim,
 an Administrative Expense Claim, a Professional Fee Claim, a Priority Claim, a Priority Tax
 Claim, or an Intercompany Claim and shall not include Claims that are disallowed or released,
 whether by operation of law or pursuant to order of the Bankruptcy Court, written release or
 settlement, the provisions of the Plan or otherwise.
           GTA: GreenTech Automotive, Inc., one of the administratively consolidated debtors
 herein.



                                                   6
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51            Desc Main
                                   Document      Page 10 of 44


       GCFM: A Louisiana limited liability company named Gulf Coast Funds Management,
 LLC, which is a designated regional center in the Immigrant Investor Program under the U.S.
 Department of Homeland Security’s U.S. Citizenship and Immigration Services.
        Holder: The Person that is the owner of record of a Claim or Interest, as applicable.
        Impaired: With respect to any Class of Claims or Interests, the Claims or Interests in
 such Class that are impaired within the meaning of Section 1124 of the Bankruptcy Code.
        Intercompany Claim: Any Claim by one Debtor against the other Debtor.
        Interest: Either (i) the legal, equitable, contractual or other rights of any Person with
 respect to the preferred or common stock, or any other equity interest in any of the Debtors,
 including any other interest in or right to convert into such equity interest or (ii) the legal,
 equitable, contractual or other right of any Person to acquire or receive any of the foregoing.
         Interest Rate: The federal post-judgment interest rate in effect on the Petition Date, as
 set forth in 28 U.S.C. §1961.
        Investment: The investment of $500,000.00 by any Investor.
        Investor: Any A-1 Investor, A-2 Investor, A-3 Investor or A-4 Investor.
        Investor Claims: The Claims held by the A-1 and A-2 Investors.
         Investor Consent: The consent form which shall be mailed to all A-3 and A-4 Investors
 for the purpose of allowing such Investor to opt-in to the third party releases in the Plan.
        JSAT: Jiangsu Saleen Automotive Technologies, Co., Ltd., a Chinese limited company.
        JSAT Interest: The minority interest in JSAT, received in exchange for the conveyance
 of GTA’s rights in the MyCar intellectual property and certain engineering assistance to JSAT
 and which is held on behalf of GTA by a subsidiary of WMIC, organized under the laws of the
 Peoples' Republic of China.
         Liquidating Debtor: After confirmation of this Plan, the substantively consolidated
 Debtors on and after the Effective Date for certain limited purposed described herein, with GTA
 being the continuing entity.
       Litigation Claims: The litigation claims held by the Debtors under Chapter 5 of the
 Bankruptcy Code.
         Local Bankruptcy Rules: Those rules adopted by the United States Bankruptcy Court
 for the Eastern District of Virginia.
         Mississippi Parcel: That certain real estate located in Robinsonville, Tunica County,
 Mississippi, consisting of 99.5 acres, more or less, owned by GTA and on which GTA
 constructed and fitted-out a manufacturing facility for automobiles and on which the A-3 LP
 holds a first priority, properly recorded, deed of trust that encumbers such manufacturing facility
 and 79.9 acres of such property, more or less (the "A-3 LP Deed of Trust") and securing one or
 more promissory notes made, executed and delivered by GTA and payable to the A-3 LP in the
 original principal amount of $6,862,000.00 (the "A-3 LP Secured Note").
         Order: An order or judgment of the Bankruptcy Court, or other court of competent
 jurisdiction, as entered on the docket in any Case or the docket of any other court of competent
 jurisdiction.
                                                 7
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51             Desc Main
                                   Document      Page 11 of 44


        Person: An individual, corporation, partnership, association, joint stock company, joint
 venture, limited liability company, limited liability partnership, trust, estate, unincorporated
 organization or other entity, or any government, governmental agency or any subdivision,
 department or other instrumentality thereof.
         Petition Date: February 26, 2018, the date on which the Debtors filed their respective
 petitions for relief in the Bankruptcy Court.
         Plan: The Debtors’ Fourth Amended Joint Chapter 11 Plan of Liquidation dated as of
 April 23, 2019, as the same may be altered, amended, modified or supplemented from time to
 time in accordance with the provisions of the Bankruptcy Code and the terms hereof.
         Plan Administrator. Peter Huddleston shall serve as the Plan Administrator to initiate,
 coordinate and oversee the prosecution of Avoidance Actions, the prosecution of objections to
 claims, the distribution to Claimants, the administration of the post-confirmation estate, and, to
 the extent necessary, the wind-down and dissolution of all the Debtors and their affiliates.
       Plan Documents: The Plan Documents shall include, without limitation, the Amended
 A-3 LPA.
         Plan Supplement: The supplement to the Plan that will be filed by the Debtors no later
 than ten (10) days before the Confirmation Hearing and, which will include any documents listed
 in Section 10.1 of the Plan and such other documents the Debtors submit in support of the Plan.
       Priority Claim: A Claim that is entitled to priority under Section 507(a) of the
 Bankruptcy Code, other than an Administrative Expense Claim, and a Priority Tax Claim.
       Priority Tax Claim: A Claim that is entitled to priority under Section 507(a)(8) of the
 Bankruptcy Code.
        Professional: Any professional employed in the Cases pursuant to Sections 327, 328 or
 1103 of the Bankruptcy Code or any Professional or other Person seeking compensation or
 reimbursement of expenses in connection with the Cases pursuant to Section 503(b)(4) of the
 Bankruptcy Code.
         Professional Fee Claim: A Claim of a Professional for compensation or reimbursement
 of costs and expenses relating to services incurred during the period from the Petition Date to the
 Effective Date.
         Professional Fee Claim Bar Date: The date that is thirty (30) days after the Effective
 Date.
        Pro Rata: A proportionate distribution on account of Allowed Claims, so that each
 holder of an Allowed Claim in a class receives a percentage of the total distribution to all holders
 of Allowed Claims in that class that is equal to the percentage that Allowed Claim holder’s
 Claim represents of the total amount of Claims held by all Allowed Claim holders in that class.
         Purchaser: Encore.
        Purchased Assets: The Assets (as defined in the Sale Order) that will be transferred to
 the Purchaser pursuant to the APA and the Sale Order and which are more specifically defined in
 Section 1(a) of the APA.



                                                  8
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51              Desc Main
                                   Document      Page 12 of 44


         Record Date: The Record Date shall be the date on which all record Holders of Claims
 or Interests shall be recognized, which shall be [], 2019.
        Record Holder: The Holder of an Interest or Claim as of the Record Date.
        Rejection Claim Bar Date: The date by which any Rejection Claim (as defined in
 Section 10.1 hereof) must be Filed and served in accordance with Section 10.2, which is [],
 2019 at 4:00 p.m. (ET).

        Remaining EB-5 Investor Claims: The Claims of A-1 Investors and A-2 Investors, in
 the approximate aggregate amount of $51 million.

         Returned Administrative Fees: Those Administrative Fees which the Debtors are
 using, with the consent of the Investor who paid such Administrative Fee, to support the
 Debtors’ business operations and these Cases and for which the applicable Investors shall receive
 payment in addition to distributions, on account of Allowed Cass 6 and Class 7 Claims (if any)
 plus their other Allowed Claims regardless of classification.
        Returned Distribution: Any portion of any Distribution subsequently returned to the
 Debtor.
         Sale: The sale of substantially all of the Debtors’ Assets, as further described in Section
 3.5 of the Disclosure Statement and Sections 6.2 and 6.3 of the Plan.
        Sale Order. The Order (I) Authorizing the Sale of Substantially All of the Debtors’
 Assets; (II) Authorizing the Assumption and Assignment of Executory Contracts and Unexpired
 Leases; (III) Approving Certain Deadlines and the Form, Manner and Sufficiency of Notice; and
 (IV) Granting Other Related Relief [Docket No. 557], which was entered by the Bankruptcy
 Court on April 18, 2019, and pursuant to which, the Debtors are authorized to sell and transfer
 the Assets to Encore free and clear of all liens, claims, encumbrances and interest.
        Sale Proceeds: The proceeds of the Sale of the Purchased Assets to Encore.
        Schedules: With respect to any Debtor, the Schedules of Assets and Liabilities Filed by
 such Debtor, as such Schedules may be amended from time to in accordance with Bankruptcy
 Rule 1009.
         Secured Claim: Either (i) a Claim that is secured by a lien on property in which the
 Debtors have an interest, which lien is valid, perfected and enforceable under applicable law or
 pursuant to a Final Order, or that is subject to setoff under Section 553 of the Bankruptcy Code,
 to the extent of the value of the Creditor’s interest in such property or to the extent of the amount
 subject to setoff, as applicable, all as determined pursuant to Section 506(a) of the Bankruptcy
 Code; (ii) a Claim which is Allowed under the Plan as a Secured Claim; or (iii) a Claim secured
 by a lien on collateral to the extent of the value of such collateral as agreed to by the Holder of
 such Claim and the Debtors.
        State of Mississippi Claim: On June 28, 2018, the State of Mississippi filed a Proof of
 Claim asserting (i) a secured claim in the amount of $3,494,653.02 based on security agreement
 dated September 6, 2011 and that UCC-1 financing statement filed on March 2, 2012 with the
 Secretary of State for the State of Mississippi and (ii) an unsecured claim in the amount of
 $6,000,000.00 based on a pending state court action in Mississippi seeking damages for the
 breach of the duty of good faith and fair dealing.
                                                  9
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51           Desc Main
                                   Document      Page 13 of 44


        Tunica County Secured Claim: The Secured Claim of the County of Tunica in
 Mississippi which is evidenced by that certain Deed of Trust dated September 23, 2011 and
 recorded among the land records of Tunica County, Mississippi on September 26, 2011.
        Unclassified Claims: Claims which, pursuant to Section 1123(a)(1) of the Bankruptcy
 Code, shall not be placed into a Class. Unclassified Claims include Administrative Expense
 Claims, Professional Fee Claims and Priority Tax Claims.
         Unimpaired: With respect to a Class of Claims or Interests, any Class that is unimpaired
 within the meaning of Section 1124 of the Bankruptcy Code.
         USD: United States Dollars.
         United States Trustee: The Office of the United States Trustee for Region 4, Eastern
 District of Virginia (Alexandria Division).
         Voting Classes: Classes 1, 2, 3, and 6 which are Impaired and entitled to vote on the
 Plan.
         WMIC: WM Industries, Corp., one of the administratively consolidated Debtors herein.

         1.3.   Confirmation of the Plan.

                 1.3.1. Effect of Confirmation. Except as otherwise provided in the Plan or in
 the Confirmation Order, Confirmation will effect the distribution of the Debtors’ remaining
 assets and the dissolution of the Debtors. Confirmation serves to make the Plan binding upon the
 Debtors, all Creditors, Interest Holders and other parties-in-interest, regardless of whether they
 cast a Ballot to accept or reject the Plan.

                 1.3.2. Effect of Failure to Confirm the Plan. If the Plan is not confirmed by
 the requisite majorities in number and amount required by section 1126 of the Bankruptcy Code
 (the “Failure to Accept”) or if any of the other requirements for confirmation under the
 Bankruptcy Code are not met, or, if the Effective Date of the Plan does not occur, the Plan will
 be null and void in all respects and nothing contained in the Plan or the Disclosure Statement
 will: (a) constitute a waiver or release of any claims by or Claims against the Debtor; (b)
 prejudice in any manner the rights of the Debtor, any Holders of Claims or Interests, or any other
 Person; or (c) constitute an admission, acknowledgment, offer, or undertaking by the Debtor, any
 Holders of Claims or Interests, or any other Person in any respect. The Debtors may elect, but
 have no obligation, to convert their Cases to cases under Chapter 7 of the Bankruptcy Code.
 Section 1112(a) of the Bankruptcy Code governs the voluntary conversion from Chapter 11 to
 Chapter 7 and provides that a debtor may convert a Chapter 11 case to a Chapter 7 case at any
 time as of right, except in certain circumstances inapplicable here. 11 U.S.C. § 1112(a).

         1.4.   Voting on the Plan.

                1.4.1. Impaired Claims or Interests. Pursuant to Section 1126 of the
 Bankruptcy Code, only the Holders of Claims in Classes “Impaired” by the Plan and receiving a
 payment or distribution under the Plan may vote on the Plan. Pursuant to Section 1124 of the
 Bankruptcy Code, a Class of Claims may be “Impaired” if the Plan alters the legal, equitable or
 contractual rights of the Holders of such Claims or Interests treated in such Class. The Holders

                                                10
Case 18-10651-BFK         Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51              Desc Main
                                    Document      Page 14 of 44


 of Claims not Impaired by the Plan (Class 4 (Allowed Priority Non-Tax Claims), Class 5
 (Allowed Convenience Class Claims) and Unclassified Claims) are deemed to accept the Plan
 and do not have the right to vote on the Plan. The Debtors, as Holders of Claims in Class 9
 (Intercompany Claims) and the proponents of the Plan, shall be deemed to accept the Plan.
 Holders of Interests in any Class which will not receive any payment or distribution or retain any
 property pursuant to the Plan (Class 7 (Allowed Claims of Class 4 Investors), Class 8 (Allowed
 Claims of Capital Wealth Holdings, Ltd. and American Theme Park Fund, LLC), Class 10
 (Investor Claims) and Class 11 (WMIC Interests)) are deemed to reject the Plan and do not have
 the right to vote.

                1.4.2. Eligibility to Vote on the Plan. Unless otherwise ordered by the
 Bankruptcy Court, only Record Holders of Allowed Classes 1, 2, 3, and 6 may vote on the Plan.
 A Creditor whose Claim has been Allowed in part as a secured Claim and in part as an unsecured
 Claim is entitled to accept or reject the Plan in both capacities by casting one Ballot for the
 secured part of the Claim and another Ballot for the unsecured part of the Claim.

                 1.4.3. Voting Procedure and Ballot Deadline. To ensure your vote is counted
 you must (i) complete the Ballot, (ii) complete the Investor Consent as applicable, (ii) indicate
 your decision either to accept or reject the Plan in the boxes provided in the Ballot or to opt-in to
 a certain release of Encore as set forth in the Investor Consent, and (iii) sign and return the Ballot
 and the Investor Consents, if applicable, to the address set forth on the Ballot and/or Investor
 Consent (please note that envelopes and prepaid postage have not been included with the Ballot
 and/or Investor Consent). BALLOTS AND INVESTOR CONSENTS MAY BE SENT BY
 U.S. MAIL, FACSIMILE TRANSMISSION OR ELECTRONIC MAIL.                                           ANY
 EXECUTED BALLOT THAT DOES NOT INDICATE EITHER AN ACCEPTANCE OR
 REJECTION OF THE PLAN OR INDICATES BOTH AN ACCEPTANCE AND
 REJECTION OF THE PLAN WILL NOT BE COUNTED AS A VOTE EITHER TO
 ACCEPT OR REJECT THE PLAN. ANY INVESTOR CONSENT THAT DOES NOT
 SPECIFICALLY CHECK THE OPT-IN BOX WILL NOT BE EFFECTIVE AS A
 RELEASE. HOLDERS OF CLAIMS IN VOTING CLASSES MUST SUBMIT A SINGLE
 BALLOT WITH RESPECT TO A CLAIM OR CLAIMS CLASSIFIED BY THE PLAN
 IN A SINGLE CLASS. IF MULTIPLE BALLOTS ARE SUBMITTED ON ACCOUNT OF
 CLAIMS IN A SINGLE CLASS, NO SUCH BALLOTS WILL BE COUNTED.

               Pursuant to Bankruptcy Rule 3017, the Bankruptcy Court has ordered that Ballots
 for the acceptance or rejection of the Plan and Investor Consents must be received by the
 Debtors’ counsel, as indicated on the Ballot, on or before __________, at 5:00 p.m. (Eastern
 Time). Please refer to the Solicitation Scheduling Order for further voting procedures and rules.

        1.5.    Acceptance of the Plan. As a Creditor, your acceptance of the Plan is important.
 In order for the Plan to be accepted by an Impaired Class of Claims, a majority in number and
 two-thirds in dollar amount of the Claims voting (of each Impaired Class of Claims) must vote to
 accept the Plan, or the Plan must qualify for cramdown of any non-accepting Class of Claims
 pursuant to Section 1129(b) of the Bankruptcy Code. In any case, at least one impaired Class of
 Creditors, excluding the votes of insiders, must actually vote to accept the Plan. YOU ARE
 URGED TO COMPLETE, DATE, SIGN AND PROMPTLY MAIL, FAX, OR E-MAIL
 THE BALLOT ATTACHED TO THE NOTICE AS WELL AS THE INVESTOR

                                                  11
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51            Desc Main
                                   Document      Page 15 of 44


 CONSENT. PLEASE BE SURE TO COMPLETE THE BALLOT PROPERLY AND
 LEGIBLY IDENTIFY THE EXACT AMOUNT OF YOUR CLAIM AND THE NAME OF
 THE CREDITOR.

 2.     THE DEBTORS.

        2.1.    Description of Debtors, Debtors’ History, and Debtors’ Business.

                 2.1.1. The Debtors’ Formation and Purpose. GTA was organized in
 Mississippi in 2009 for the purpose of developing, producing, marketing and financing energy
 efficient automobiles, including electric cars. In 2010, GTA acquired assets including intellectual
 property, relating to an electric vehicle known as the “My Car”. In 2011, GTA entered into a
 Memorandum of Understanding with the State of Mississippi Development Authority and the
 Board of Supervisors of Tunica County, Mississippi, pursuant to which the State of Mississippi
 and Tunica County agreed to provide a loan and certain additional financial incentives to GTA to
 support job creation through GTA’s manufacturing operations in Tunica County. GTA owns a
 manufacturing facility and related equipment in Robinsonville, Tunica County, Mississippi.
 WMIC is a holding company that is the holder of a majority of the outstanding shares of
 common stock of GTA.

                 For the period from 2009 until 2013, GTA received investments aggregating
 $141.5 million from a total of approximately 283 individuals in four distinct investment
 transactions, referred to herein as the “A-1”, “A-2”, “A-3” and “A-4” investment tranches. In
 the A-1 tranche, 57 investors invested an aggregate of $28.5 million in GTA’s Series A-1
 Preferred Stock. In the A-2 tranche, 35 investors invested an aggregate of $17.5 million in
 additional shares of GTA’s Series A-1 Preferred Stock. In the A-3 tranche, 89 investors invested
 an aggregate of $44.5 million in limited partnership interests in GreenTech Automotive Capital
 A-3, L.P., which funds were, in turn, loaned to GTA. In the A-4 tranche, 102 investors invested
 an aggregate of $51 million in GTA’s Series A-2 Preferred Stock. The A-1 through A-4 tranches
 were intended to qualify for the Employment-Based Immigration Preference program, known as
 “EB-5”, which offers immigrant investors the opportunity to qualify for permanent U.S.
 residency by investing specified amounts in certain U.S. job creating initiatives in economically-
 challenged localities in the United States. Each of the investors in the A-1 through A-4 tranches
 is a participant in the EB-5 program.

                2.1.2. Significant Early Events. From 2013 to 2018, the Companies
 experienced significant financial, operational and litigation challenges:

           In 2013, the conservative-oriented online news organization Franklin Center for
            Government and Public Integrity (the “Franklin Center”), through its watchdog.org
            web site, published a series of 76 negative articles containing certain false and
            defamatory statements targeting GTA, which was previously affiliated with Terrence
            McAuliffe (who at that time was running for Governor of the Commonwealth of
            Virginia) and Anthony Rodham (whose sister is Hillary Rodham Clinton). GTA
            pursued defamation claims against the Franklin Center in the Mississippi and Virginia
            courts, and such claims were ultimately resolved. However, the adverse publicity as a
            result of the watchdog.org articles and the extensive follow-on coverage in major

                                                 12
Case 18-10651-BFK     Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51            Desc Main
                                Document      Page 16 of 44


          media outlets had an extremely negative impact on the governmental, investor and
          public perception of GTA and its business.

          As a result of the negative publicity, the Securities Exchange Commission (“SEC”)
          commenced an investigation of GTA and its business activities. While the SEC
          ultimately declined to pursue enforcement action against GTA, the investigation itself
          and the burden of the required responses to the SEC’s inquiries further damaged GTA
          and its business prospects.

         The Office of the Inspector General of the Department of Homeland Security
          (“DHS”) conducted an investigation of GTA and the involvement of Mr. McAuliffe
          in communications with the DHS’s U.S. Citizenship and Immigration Services
          (“USCIS”). The resulting report of the Inspector General in 2015, and the
          involvement of high-profile Republican legislators such as Senator Chuck Grassley in
          the matter, further impaired GTA’s reputation and fundraising capability and,
          importantly, the orientation of USCIS toward the Investor petitions for permanent
          residency under the EB-5 program.

         In early 2015, Plastech Holdings Company (“PHC”), a Michigan firm, filed a
          complaint against GTA and certain of its affiliates in the United States District Court
          for the Eastern District of Michigan (Southern Division) (the “PHC Litigation”).
          PHC falsely accused GTA of tortious interference with PHC’s alleged contractual
          relationship with a Chinese automotive manufacturer, Anhui Jianghuai Automobile
          Co., Ltd. (“JAC”), with whom GTA had established a cooperative vehicle
          development and marketing arrangement. After protracted litigation and discovery,
          GTA secured the dismissal of the PHC Litigation when GTA established conclusively
          that PHC had forged JAC’s signature on a fabricated agreement that was the
          foundation of PHC’s claims against GTA. PHC appealed the dismissal to the Sixth
          Circuit Court of Appeals (the “PHC Appeal”), which ruled that the appeal was
          stayed against GTA and its affiliates.

         As a result of the PHC Litigation, GTA incurred significant legal and other expenses.
          It also was forced to terminate abruptly its business relationship with JAC, forfeiting
          a substantial deposit, stranding substantial start-up expenses, and resulting in other
          damages totaling in tens of millions of dollars. The PHC Litigation effectively
          destroyed GTA as a viable enterprise.

         Pre-petition, GTA filed a civil action (the “PHC/Susman Litigation”) against PHC
          and its counsel, Susman Godfrey LLP (“Susman”), seeking to recover damages
          resulting from PHC’s and Susman’s pursuit of claims which they knew were
          fraudulent. The Susman Litigation was filed in the United States District Court for
          the Eastern District of Michigan (Southern Division), the same court that dismissed
          the fraudulent claims against GTA in the PHC Litigation, which administratively
          closed the case without prejudice to reopen the case upon the filing of an appropriate
          motion once the merits of the appeal of the Court’s dismissal of the original PHC
          Litigation.

                                              13
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51           Desc Main
                                   Document      Page 17 of 44


        In addition to these events, GTA experienced personnel issues and manufacturing and
 other difficulties which impeded GTA’s ability to meet its ambitious business plan.
 Notwithstanding its early success in fundraising, the combination of these circumstances
 ultimately resulted in severe economic hardship for GTA. GTA was forced to substantially limit
 operations in Mississippi, even though it had been successful in establishing the business
 opportunity with the Chinese firm JAC and had in fact commenced limited production of its
 MyCar vehicle in Mississippi.

                2.1.3. The JSAT Interest. In 2016, GTA entered into a relationship with a
 newly organized automotive enterprise in China, Jiangsu Saleen Automotive Technologies, Co.,
 Ltd (“JSAT”). In order to preserve the value of GTA for its Investors, GTA entered into an
 arrangement with JSAT whereby GTA conveyed rights in its MyCar intellectual property and
 certain engineering assistance to JSAT in exchange for a minority interest in JSAT (the “JSAT
 Interest”). The percentage interest in JSAT received by GTA was based on a third party
 appraisal of GTA’s assets. The JSAT Interest is held on behalf of GTA by a subsidiary of
 WMIC and is the principal asset of GTA apart from its manufacturing facility.

                  2.1.4. Events Leading to the Bankruptcy Filing. For more than the past
 several years, GTA has continued to survive only through advances from its principal
 stockholder and the receipt of fees for engineering services from JSAT. During this time period,
 certain Investor groups have sued the Debtors, as has the State of Mississippi and Tunica
 County. This new wave of litigation consumed the Debtors’ dwindling resources. To address the
 looming liquidity crisis, the Debtors explored outside financing and possible sale options for the
 past two years. Although the Debtors had some promising leads, these leads did not materialize
 in a definitive transaction.

          In 2017 GTA sought to arrange for the purchase of the JSAT Interest by a Chinese
 investment fund and obtained support for the transaction from a significant portion of its
 Investors. However, that transaction was conditioned upon there being no pending major
 litigation involving GTA. Unfortunately, GTA was unable to satisfy this condition due to the
 pendency of litigation against GTA, WMIC and their affiliated entities, including claims asserted
 by the Xia Bi Group (as defined in Section 2.3.4 below) in a civil action pending before the
 United States District Court for the Eastern District of Virginia.

         Given these circumstances, the Debtors determined, in the prudent exercise of their
 business judgment, that filing bankruptcy petitions under chapter 11 of the Bankruptcy Code
 represented the best alternative to stabilize their businesses, provide access potentially to
 financing for business operations and to ensure the preservation and realization of maximum
 value for the benefit of their Estates.

        2.2.    The Bankruptcy Filings, First Day Motions, and Retention of Professionals.

                On February 26, 2018 (the “Petition Date”), GTA and WMIC each filed a
 voluntary petition for relief under chapter 11 of the Bankruptcy Code, initiating their respective
 Chapter 11 Cases. Also on February 26, 2018, GTA’s affiliates Gulf Coast Funds Management,
 LLC (“GCFM”), GreenTech Automotive Capital A-3 GP, LLC (“A-3 GP”), GreenTech
 Automotive Partnership A-3, L.P. (“A-3 LP”) and American Immigration Center, LLC (“AIC”)

                                                14
Case 18-10651-BFK              Doc 566      Filed 04/24/19 Entered 04/24/19 22:39:51                     Desc Main
                                          Document      Page 18 of 44


 (collectively, the “Affiliates”) each filed a voluntary bankruptcy petition. The Cases are being
 jointly administered under the lead case of GTA, captioned as In re GreenTech Automotive, Inc.,
 et al. (Case No. 18-10651-BFK). Other than the filing of the bankruptcy petitions and certain
 administrative orders, there has been no activity in the Affiliates’ bankruptcy cases. The
 Affiliates’ bankruptcy cases have now been administratively stayed at the request of the United
 States Trustee.

               In conjunction with the filing of the Cases, the Debtors filed several “First Day”
 motions, including (a) the Debtors’ Motion for an Order Directing Joint Administration of
 Chapter 11 Cases [Docket No. 43]1; (b) the Debtors’ Motion for an Order Extending the Time to
 File Schedules and Statements of Financial Affairs [Docket No. 17]; (c) the Debtors’ Motion for
 an Administrative Order (i) Limiting Number of Recipients of Future Notices and (ii)
 Designating Form and Manner in Which Notices May Be Sent to Certain Interested Parties
 [Docket No. 67]; (d) the Debtor’s Motion for Entry of an Order (a) Authorizing, But Not
 Directing the Debtor to Pay Certain Pre-Petition (i) Wages, Salaries, and Other Compensation,
 (ii) Reimbursable Employee Expenses, and (iii) Employee Medical and Similar Expenses; and
 (b) Authorizing and Directing Banks and Other Financial Institutions to Honor All Related
 Checks and Electronic Payment Requests [Docket No. 42]; and (e) the Debtor’s Motion for
 Entry of an Order (i) Prohibiting Utilities from Altering, Refusing or Discontinuing Service, (ii)
 Deeming Utility Companies Adequately Assured of Future Performance and (iii) Establishing
 Procedures for Determining Requests for Additional Adequate Assurance [Docket No. 44].
 These Motions were all granted by Court order.

        The Bankruptcy Court has approved the employment of the following professionals in
 these Cases: (i) Crowell & Moring LLP, as lead bankruptcy counsel to the Debtors, approved by
 Order dated April 19, 2018 [Docket No. 124]; (ii) Hirschler Fleischer, as local bankruptcy
 counsel to the Debtors, approved by Order dated April 19, 2018 [Docket No. 125]; and (iii)
 Horne LLP, as tax accountants to the Debtors, approved by Order dated April 19, 2018 [Docket
 No. 127].

        2.3.   Significant Post-Petition Events. The Debtors continue to operate their
 businesses and manage their property as debtors in possession pursuant to sections 1107(a) and
 1108 of the Bankruptcy Code. No request has been made for the appointment of a trustee or
 examiner and no official committee of creditors has been appointed in the Cases.

                2.3.1. Cost Saving Measures and Operational Motions. During the pendency
 of the Bankruptcy Cases, the Debtors have been successful in reducing their expenses,
 leveraging their cash assets, and obtaining a source of funding for the Cases. First, as of the
 Petition Date, the Debtors had a corporate credit card with First National Bank of Omaha
 (“FNBO”), which FNBO required to be backed by a $50,000.00 collateral account at Chain
 Bridge Bank. Upon the filing of the Cases, however, the Debtors cancelled the FNBO credit
 card and thereafter secured the return of the funds in the collateral account by Court order
 [Docket No. 138]. Second, the Debtors were able, with authorization from the Court [Docket
 1
     Unless otherwise specifically stated, all docket numbers refer to the Docket in the designated lead Case of GTA,
     Case No. 18-10651-BFK.



                                                          15
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51              Desc Main
                                   Document      Page 19 of 44


 No. 89], to accept $85,000.00 from JSAT to pay the deposit for certain “ATA Carnet Bonds” for
 five demonstration cars owned by the Debtor and located in China. Because JSAT paid the fee
 for the 2018 bonds, the Debtors received the $85,000.00 deposit being held as of the Petition
 Date in connection with the 2017 ATA Carnet Bonds and were able to avoid spending critical
 estate funds to ship the demonstration cars back from China. The Debtors successfully
 negotiated with certain of the Investors to obtain their consent to use such Investors’ Returned
 Administrative Fee, in the amount of $60,000.00 per consenting Investor, to fund the ongoing
 expenses of GTA’s business operations and the Estates. The Court entered an order authorizing
 the Debtor to use these Returned Administrative Fees on May 24, 2018 [Docket No. 154],
 thereby resolving the Debtor’s immediate need to obtain DIP financing. On October 30, 2018,
 GTA filed a motion to reject its lease for office space in Sterling, Virginia and to approve a
 Lease Termination Agreement pursuant to which its landlord would apply the security deposit to
 rejection damages claim and waive any further claims. On Febtuary 15, 2019, the Court entered
 a final order permitting the Debtors to utilize the sum of $400,000 to fund estate administration
 (the “Investor DIP” [Docket No. 497], which sum was provided by certain of the investors in
 Encore. Under the order approving the Investor DIP, the Investor DIP may be utilized as an
 offset against the cash price for the acquisition of the Purchased Assets.

                 2.3.2. Extension of the Exclusive Periods. In order to have sufficient time to
 discuss the components of the Plan with the various Creditor and Investor Groups, the Debtors
 requested and obtained several extensions of the exclusive periods to file a plan and solicit
 acceptances thereof. By order entered on March 19, 2019 [Docket No. 529], the Debtors’ period
 to solicit acceptances of a Plan through and including May 22, 2019.

                 2.3.3. Contested Matters. Approximately one month after the Cases were
 filed, before the Debtors filed their Schedules or the meeting of creditors was held, a group of A-
 3 Investors, known as the “Xia Bi Group” filed a Motion to Dismiss the Debtors’ Cases. The
 Xia Bi Group is the plaintiff in a civil action filed prior to the Petition Date in the United States
 Bankruptcy Court for the Eastern District of Virginia (Alexandria Division), captioned as Xia Bi,
 et al. v. GreenTech Automotive, Inc., et al. (Case No. 1-17-cv-01459-CMH-IDD) (the “Xia Bi
 Litigation”), which named the Debtors, certain of the Affiliates, Terrence McAuliffe, and
 Anthony Rodham as Defendants. The Xia Bi Litigation was stayed as to the Debtors and
 Affiliates, but is going forward as to Defendants McAuliffe and Rodham, who have both filed
 Motions to Dismiss the Amended Complaint filed by the Xia Bi Group. On September 5, 2018,
 the Court dismissed all Claims in the Xia Bi Litigation against Defendants McAuliffe and
 Rodham. That order is currently on appeal to the Fourth Circuit.

         On June 22, 2018, the Debtors filed an Objection (the “PHC Claim Objection”) [Docket
 No. 195] to the PHC Claim. PHC filed the PHC Claim in the amount of $35 million. For the
 reasons discussed above with respect to the PHC Litigation, the Debtors have requested that the
 Court strike the PHC Claim in its entirety or, in the alternative, value the PHC Claim at $0 for
 Plan distribution and Plan voting purposes. A hearing on the Objection to the PHC Claim was
 originally scheduled for July 24, 2018. On July 17, 2018, PHC filed a Motion for Relief from
 the Automatic Stay (the “Relief from Stay Motion”) [Docket No. 217], seeking to lift the
 automatic stay to allow the Sixth Circuit Court of Appeals to hear and decide the PHC Appeal.
 A hearing on the PHC Claim Objection and the Relief from Stay Motion was held on August 2,
 2018. On August 17, 2018, the Bankruptcy Court issued an order (a) lifting the automatic stay
                                                  16
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51             Desc Main
                                   Document      Page 20 of 44


 solely to allow the Sixth Circuit Court of Appeals to hear and determine the PHC Appeal, (b)
 overruling the PHC Claim Objection without prejudice, (c) estimating the PHC Claim in the
 amount of $7 million for purposes of voting under the Plan, and (d) requiring the Debtors to
 reserve the full amount of the PHC Claim for purposes of distribution under the Confirmed Plan.
 On August 17, 2018, the Debtors filed a motion with the Sixth Circuit Court of Appeals
 requesting an expedited oral argument on the PHC Appeal. The Sixth Circuit Court of Appeals
 set oral argument for October 2, 2018. Prior to the oral argument, the parties commenced
 discussions aimed at a global resolution of the disputes and all related claims. The parties
 reached a proposed settlement whereby, subject to Bankruptcy Court approval (i) PHC will pay
 $25,000.00 to the Debtors, (ii) Susman Godfrey paid $15,000.00 to the Debtors, and (iii) the
 parties mutually released all claims. On November 19, 2019, the Court entered an order
 approving the settlement with PHC and Susman Godfrey [Docket No. 379].

         Finally, on July 27, 2018, the Debtors filed an adversary proceeding against Gilbert
 Villareal and Suzanne Villareal for breach of a Settlement Agreement and Mutual Release dated
 January 11, 2016, between Mr. Villareal and WMIC (the “Villareal Settlement Agreement”)
 and certain documents related thereto, all dated as of January 11, 2016, including but not limited
 to (i) a Promissory Note in the amount of $1,800,000.00 from Mr. and Mrs. Villareal to GTA,
 (ii) a Security Agreement from Mr. and Mrs. Villareal, Concorde Marine, Inc., and Concorde
 Manufacturing, Inc., for the benefit of GTA, (iii) and a Guarantee from Concorde Marine, Inc.
 and Concorde Manufacturing, Inc. for the benefit of GTA (collectively with the Villareal
 Settlement Agreement, the “Villareal Settlement Documents”). Mr. Villareal is a former
 employee of GTA who, among other things, defrauded the Debtors and converted the Debtors’
 property. In lieu of pursuing litigation, Mr. Villareal and the Debtors entered into the Villareal
 Settlement Documents, whereby Mr. Villareal agreed to make escalating monthly payments in
 amounts from $20,000.00 per month to $36,000.00 per month through July 1, 2018, at which
 time a balloon payment in the amount of $950,000.00 would be due. Mr. Villareal has failed to
 make full monthly payments commencing in December 2017 through the present and the amount
 of approximately $1.4 million currently is due. The Adversary Proceeding is captioned as
 GreenTech Automotive, Inc., et al v. Gilbert Villareal, et al., Adv. Pro. No. 18-01081-BFK. On
 the eve of trial, the Debtors settled their disputes with Villareal for the sum of $170,000.00 to be
 paid over several months. On March 28, 2019, the Court approved the settlement with Villareal
 in the Adversary Proceeding Docket [Docket No. 23].

        2.3.4. Disputed Claims. There are at least two disputed claims that, if not resolved by
 negotiation, may have to be resolved through the claims resolution or confirmation process.

                A.     State of Mississippi. On June 28, 2018, the State of Mississippi filed a
        proof of claim asserting a secured claim in the amount of $3,494,653.02 and an
        unsecured claim in the amount of $6,000,000.00. The Debtors’ vigorously dispute the
        State’s secured claim because the State failed to file an exhibit listing the equipment with
        its UCC-1 financing statement. Thus, based on the strong-arm provision of Section 544
        of the Bankruptcy Code, the State is an unsecured creditor (although its treatment is
        different based on the allegations of secured status in its proof of claim). Additionally,
        the Debtors believe to be without merit the asserted $6 million unsecured claim against
        GTA based on an alleged breach of the duty of good faith and fair dealing as set forth in
        the Amended Complaint filed in the Chancery Court of Hinds County, Mississippi, First
                                                 17
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51             Desc Main
                                   Document      Page 21 of 44


        Judicial District. Additionally, based on recent paystubs to the State of Mississippi, the
        principal amount due is $2,850,000.00, plus interest in the amount of approximately
        $400,000.00. The Debtors and the State of Mississippi are continuing to engage in
        discussions regarding consensual plan treatment for the State and the Debtors are
        cautiously optimistic that a final resolution can be reached. In the event that the State and
        the Debtors cannot reach an agreement as to treatment under the Plan, the secured or
        unsecured status of the claim and the amount of the Claim, the Debtors may seek to
        object to the claim and estimate it at a far lower number than asserted.

                B.     Tunica County. On June 29, 2018, Tunica County filed a proof of claim
        asserting a secured claim in the amount of $2,000,000.00, plus interest and expenses.
        Based on a recent survey of the Mississippi Parcel, Tunica County has a security interest
        in only 19.6 acres of unimproved land, the value of which is estimated at $394,000.00,
        based on an aggregate value of $2,000,000.00 for the entire 99.5 acre tract as
        unimproved. In the event that the County and the Debtors cannot reach an agreement as
        treatment under the Plan, the secured or unsecured status of the claim and the amount of
        the Claim, the Debtors may seek to object to the claim and estimate it at a far lower
        number than asserted.

                C.      The Disputed Judgment Creditors. On August 2, 2017, the Circuit
        Court for Fairfax County, Virginia entered a judgment against Gulf Coast Funds
        Management, LLC, A-3 LP, GreenTech Automotive Capital A-3 GP, LLC and GTA in
        the amount of $6,720,000.00, plus interest, costs, and fees, in favor of the Disputed
        Judgment Creditors. Although the Disputed Judgment Creditors did not attempt to levy
        or attach any assets of GTA, the Disputed Judgment Creditors assert a secured lien on all
        of GTA’s intangible personal property, including the JSAT Interest, based on the delivery
        of the Writs of Fieri Facias to a private process server prior to the preference period.
        The Debtors dispute the lien claim based on a variety of legal and factual issues,
        including, without limitation, that the JSAT Interest and the economic rights flowing
        therefrom are located in China and that the value of the assets, at the time of the
        attachment of the alleged lien, was immaterial and subject to a substantial contingency
        prior to any value accruing to the JSAT Interest. The Debtors and the Disputed Judgment
        Creditors are engaged in discussions regarding the treatment of the Claims under the
        Plan, which Claims are classified in Classes 3, 6 and 7. The Debtors are cautiously
        optimistic that these discussions will result in a final resolution. On December 7, 2018,
        the Debtors filed an objection to the claim filed by the Disputed Judgment Creditors
        [Docket no. 398]. On December 17, 2019, the Disputed Judgment Creditors filed a
        motion to estimate their claim for voting purposes on the then applicable proposed plan
        of liquidation.

        2.3.5 The Asset Purchase Agreements, Auction Procedures Motions and
 Liquidating Plans. On July 3, 2018, the Debtors filed their Joint Chapter 11 Plan of Liquidation
 [Docket No. 210] and a proposed disclosure statement in connection therewith [Docket No. 211].
 On July 24, 2018, the Debtors filed their Amended Joint Chapter 11 Plan of Liquidation [Docket
 No. 232] and a proposed disclosure statement in connection therewith [Docket No. 233]. On
 August 20, 2018, the Debtors filed their Second Amended Joint Chapter 11 Plan of Liquidation
 (may be further amended, the “Plan”) [Docket No. 279] and a proposed disclosure statement in
                                                 18
Case 18-10651-BFK         Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51              Desc Main
                                    Document      Page 22 of 44


 connection therewith (as may be further amended, the “Disclosure Statement”) [Docket No.
 280].

        In furtherance of the Plan confirmation process, on August 14, 2018, the Debtors filed
 their Motion to (I) Approve Disclosure Statement, (II) Waiving the Notice Requirements Under
 Local Bankruptcy Rule 3003-1, (III) Approve Forms of Ballot, (IV) Establish Voting Deadline
 and Procedures For Vote Tabulation, and (V) Approve Form of Notice and Granting Related
 Relief [Docket No. 234] (the “Initial Motion to Approve Disclosure Statement”) and the
 Debtors’ Motion for an Order (A) Approving Bidding Procedures for the Sale of the Debtor’s
 Assets; (B) Authorizing and Scheduling an Auction (C) Approving Certain Deadlines and the
 Form, Manner and Sufficiency of Notice; and (D) Granting Other Related Relief [Docket No.
 265] (the “Initial Auction Procedures Motion”). The Initial Auction Procedures Motion
 included as an exhibit the form of Asset Purchase Agreement (the “Initial APA”) which the
 Debtors had negotiated with Shenzen Jin Hong Investment Management Co., Ltd., commonly
 known in China as Golden Resources (“GR” or “Purchaser”). The Initial APA involved a cash
 component and an equity component, which was memorialized in such APA and Plan.

         The original hearing on the Motion to Approve Disclosure Statement and Initial Auction
 Procedures Motion was scheduled for August 21, 2018. Within a few hours of the
 commencement of the hearing GR advised Debtors’ counsel that it was not prepared to move
 forward with the acquisition of the Assets (as defined below) pursuant to the Initial APA due to
 (i) an economic downturn in China which affected the value of proposed equity trade and (ii) the
 absence of third-party releases from the Chinese investors holding debt claims against GTA.
 Such releases are critical to GR’s ability to consummate a transaction whereby GR would
 “inject” the JSAT Interest into a Chinese public company, which is the ultimate goal of GR in
 acquiring the Assets.

         Subsequent to August 21, 2018, the Debtors reengaged with GR and their major
 stakeholders to formulate a revised purchase offer from GR and a further amended plan. After
 exhaustive negotiations, the Debtors and GR entered into the binding term sheet, the key
 elements of which were incorporated into and Asset Purchase Agreement. Pursuant to the terms
 such Assets Purchase Agreement, GR was to purchase, for the sum of $50 million, substantially
 all the Debtors’ Assets, including (i) the Mississippi Parcel, (ii) the JSAT Interest, (iii) litigation
 claims, if any, that exist, and have not been settled or released, as of the Effective Date of the
 Plan, excluding avoidance actions pursuant to the Bankruptcy Code, which would remain with
 the Liquidating Trustee of the Debtors, and (iv) all of the membership interests in GCFM.

        On October 17, 2018, the Debtors filed their Amended Motion for an Order (A)
 Approving Bidding Procedures for the Sale of the Debtor’s Assets; (B) Authorizing an Auction
 (C) Approving Certain Deadlines and the Form, Manner and Sufficiency of Notice; and (D)
 Granting Other Related Relief [Docket No. 328] (the “Second Auction Procedures Motion”).
 As noted above, the Second Auction Procedures Motion included as an exhibit an asset purchase
 agreement. The Auction Procedures Motion was approved by Order entered on October 31,
 2018 [Docket No. 350], as corrected by Order entered on November 1, 2018 [Docket No. 355].

        On October 30, 2018, the Debtors also filed their Amended Motion to (I) Approve
 Disclosure Statement, (II) Waive the Notice Requirements Under Local Bankruptcy Rule 3003-

                                                   19
Case 18-10651-BFK         Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51               Desc Main
                                    Document      Page 23 of 44


 1, (III) Approve Forms of Ballots and A-3 Investor Consent, (IV) Establish Voting Deadline and
 Procedures For Vote Tabulation, and (V) Approve Form of Notice and Granting Related Relief
 (the “Motion to Approve Disclosure Statement”). On November 13, 2018, a hearing was held
 on the Motion to Approve Disclosure Statement, at which time the Court approved the
 Disclosure Statement.

        On October 30, 2018, the Debtors filed their Third Amended Plan and Disclosure
 Statement thereon. On November 19, 2018, the Debtors filed the Modified Third Amended Plan
 and Disclosure Statement.

        On November 26, 2018, the Court entered an Order approving the Disclosure Statement
 [Docket No. 381]. On November 7, 2018, the Debtors, through counsel, served the Plan,
 Disclosure Statement and all related solicitation materials on all creditors and parties in interest.
 The Debtors, through counsel, also arranged for all solicitation materials to be translated into
 Chinese. These translations were served on all of the Debtors’ Chinese creditors. Also, through
 counsel, the Debtors arranged for advertising in the Washington Post of the auction sale and
 plan. Confirmation of the Plan was scheduled for December 21, 2018. The Debtors requested
 and were granted a continuance of the confirmation hearing to January 16, 2019, to allow
 additional time for the Debtors to receive a deposit from GR as the stalking horse bidder.
 Notwithstanding the additional three week period, GR never posted the deposit.

         Shortly before the January 16, 2019 hearing, the Debtors were advised that a group of A-
 3 and A-4 investors (the “Investor Group”), teamed with a private equity concern named
 Encore were preparing a bid for the purchase of substantially all of the Debtors’ assets, including
 the real property, plant and equipment comprising the Debtors’ manufacturing facility, as well as
 the JSAT Interest. Because, in the Debtors’ estimation, this bid could potentially generate a
 much better return for creditors than a transfer of the assets to a liquidating trust (which was
 contemplated under Scenario 2 in the prior Plan), the Debtors, after consulting with certain of
 their major stakeholders, requested a further continuance of the Plan confirmation hearing, which
 was scheduled for February 12, 2019.

         At the February 12, 2019, hearing on the confirmation of Plan, Debtors’ counsel advised
 the Court of the status of the potential deal with the Investor Group. Counsel advised the Court
 that the Debtors and the Investor Group had negotiated a draft asset purchase agreement and had
 prepared and circulated proposed auction procedures but needed more time to file a motion to
 approve the auction procedures and the ultimate sale pursuant thereto.

          After exhaustive negotiations, the Debtors and the Investor Group prepared the APA.
 Under the APA, the Purchased Assets, which are more specifically defined in the APA, include:
 (i) all real and personal property owned by GreenTech, including the Mississippi Parcel, (ii) the
 JSAT Interest, (iii) litigation claims, if any, that exist, and have not been settled or released, as of
 the Closing Date (as defined in the APA), excluding avoidance actions pursuant to Chapter 5 of
 the Bankruptcy Code, (the “Litigation Claims”), (iv) all assets of Gulf Coast Funds
 Management, LLC, a Louisiana limited liability company (the “GCFM Assets”), which is a
 wholly owned subsidiary of WMIC, and (v) all Accounts Receivable, Intellectual Property,
 Intellectual Property Licenses (all as defined in the APA) and all other tangible or intangible
 assets of the Debtors (the “Other Assets”).

                                                   20
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51           Desc Main
                                   Document      Page 24 of 44


        The consideration for the Purchased Assets is $8,000,000.00, plus a waiver by a number
 of members of the Investor Group to any distribution under any plan of liquidation or
 reorganization proposed by any of the Debtors and confirmed by the Bankruptcy Court arising
 from or related to their respective investments in GreenTech Automotive Partnership A-3, LP or
 GTA, as applicable (as defined in the APA).

        On March 19, 2019, the Court approved the auction procedures and scheduled an auction
 for April 11, 2019 and a sale hearing for April 16, 2019 [Docket No. 534].

        No bidders other than Encore submitted bids and the scheduled Auction was cancelled.
 On April 16, 2019, the Court approved the Sale of the Purchased Assets to Encore and on April
 18, 2019, entered the Sale Order.

                3.     THE PLAN

          3.1.  Purpose of the Plan and General Overview. The Plan provides for the
 substantive consolidation of the Cases, with GTA being the surviving entity. Pursuant to the
 Plan, the Debtors will effect the distribution of the Debtor’s available Cash, which is mostly
 comprised of the Sale Proceeds. After confirmation of the plan, GTA shall continue its corporate
 existence for a limited period and for a limited purpose as the Liquidating Debtor. The
 Liquidating Debtor, through the Plan Administrator, shall make all distributions under the Plan,
 object to Claims, commence Avoidance Actions, and perform necessary administrative
 functions, in the sole and absolute discretion of the Plan Administrator, and, if necessary,
 effectuate a wind-down of the Debtors’ remaining business and the businesses of the Debtors’
 affiliates.

        The Plan provides for 11 Classes of Claims and Interests Claims. Classes 4 and 5 are
 unimpaired Classes under the Plan. Classes 1, 2, 3, 6, 7, 8, 9, 10 and 11 are Impaired Classes
 under the Plan.

        The bar date for filing non-governmental Claims was July 5, 2018. Certain Claimants
 requested and received one or more extensions of the bar date; all such extensions of the bar date
 have now expired. The bar date for filing governmental Claims was August 27, 2018. The
 Debtors are in the process of evaluating all filed proofs of Claim to determine what objections to
 Claims are necessary and appropriate.

          3.2.    Substantive Consolidation. The Plan is predicated upon, and it is a condition
 precedent to confirmation of the Plan that the Court provides in the Confirmation Order for
 substantive consolidation of the Cases of the Debtors’ estate into a single entity for purposes of
 this Plan and the distributions hereunder. Pursuant to such Final Order, (i) all Assets and
 liabilities of the Debtors will be consolidated, (ii) any obligations executed by any Debtor will
 be deemed to be one obligation of the Debtors, (iii) any Claims filed or to be filed in connection
 with any such obligation will be deemed one claim against the Debtors, and (iv) each Claim filed
 in the Case of any Debtor will be deemed filed against the consolidated Assets of the Debtors, in
 accordance with the substantive consolidation of the Assets and liabilities of the Debtors;
 however, and notwithstanding the foregoing, such substantive consolidation shall not impair or
 diminish any valid security interest, lien or encumbrance in any Asset of either Debtor, such

                                                21
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51             Desc Main
                                   Document      Page 25 of 44


 security interests, liens and encumbrances, being, and continuing to be, enforceable to the same
 extent as if there had been no substantive consolidation hereunder. The cases of the jointly
 administered debtors other than the Debtors shall be dismissed upon entry of the order
 confirming this Plan. A-3 LP, which is the subject of a stayed bankruptcy case, shall continue to
 exist after dismissal and be governed by the Amended and Restated A-3 LPA.

         3.3.   Classification and Treatment of Claims and Interests under the Plan. All
 Allowed Claims and Interests, except the Allowed Unclassified Claims, are placed in the Classes
 set forth in Article IV of the Plan. In accordance with section 1123(a)(1) of the Bankruptcy
 Code, Administrative Expense Claims, Professional Fee Claims and Priority Tax Claims have
 not been classified. A Claim or Interest is classified in a particular Class only to the extent that
 the Claim or Interest qualifies within the description of that Class and is classified in other
 Classes to the extent that any remainder of the Claim or Interest qualifies within the description
 of such other Classes.

                 3.3.1. Unclassified Claims. Except for Professional Fee Claims, the treatment
 of which is described below, the Debtors assert that no amount is due on Administrative Expense
 Claims, as such Claims have been previously satisfied, shall be satisfied by the Debtors prior to
 the Effective Date. Each Holder of an Allowed Unclassified Claim that has not been satisfied
 shall be paid by the Debtors the full amount of such Allowed Unclassified Claim, in Cash on or
 as soon as reasonably practicable after the Effective Date or on the date on which such Allowed
 Unclassified Claim becomes due and payable pursuant to the terms thereof, the agreement upon
 which such Allowed Unclassified Claim is based, or any applicable Order of the Bankruptcy
 Court. Any Persons that failed to file a proof of Administrative Expense Claim or request for
 payment thereof on or before the Administrative Bar Date are forever barred from asserting such
 Claim(s) against any of the Debtors, the Estates, the Liquidating Debtor or their property, and the
 Holder thereof shall be enjoined from commencing or continuing any action, employment of
 process or act to collect, offset or recover such Administrative Expense Claim.

                 Each holder of an Allowed Priority Tax Claim shall receive, at the sole option of
 the Liquidating Debtor, in full satisfaction, settlement, release and discharge of, and in exchange
 for such Allowed Priority Tax Claim: (i) Cash in an amount equal to such Allowed Priority Tax
 Claim on the later of the Effective Date and the first (1st) Business Day that is thirty (30)
 calendar days after the date such Priority Tax Claim becomes an Allowed Priority Tax Claim or
 (ii) such other treatment as to which the Liquidating Debtor and such Holder shall have agreed
 upon in writing.

                All Persons seeking an award by the Bankruptcy Court of a Professional Fee
 Claim incurred through and including the Effective Date shall, unless otherwise ordered by the
 Bankruptcy Court, file their respective final applications for allowance of compensation for
 services rendered and reimbursement of expenses incurred by the date that is no later than forty-
 five (45) days after the Effective Date. A hearing on final allowance of Professional Fee Claims
 shall be held as soon as practicable after such applications for Professional Fee Claims are Filed.
 Professional Fee Claims that are allowed by a Final Order of the Bankruptcy Court shall be paid
 by the Plan Administrator, acting on behalf of the Liquidating Debtor from available Cash,
 including the Sale Proceeds.


                                                 22
Case 18-10651-BFK           Doc 566      Filed 04/24/19 Entered 04/24/19 22:39:51                       Desc Main
                                       Document      Page 26 of 44


                 3.3.2. Classified Claims. As set forth in Article IV of the Plan, Claims
 classified by the Plan shall be treated and classified as follows:

                                                                                               Estimated
                                                                                               Aggregate        Estimated
                            Status                                                            Amount in        Recovery of
 Class       Type         Under Plan                      Treatment                            Class ($)        Class (%)
   1     Allowed         Impaired,      On or as soon as practicable after the             $465,133.05;           100%
         Tunica          Entitled to    Effective Date, in full satisfaction and release   full payment on
         County          Vote           of the Allowed Tunica County Secured Tax           the     Effective
         Secured Tax                    Claim, Tunica County will receive cash from        Date
         Claim                          Sale Proceeds equal to the amount of its
                                        Allowed Secured Tax Claim. The Tunica
                                        County Secured Tax Claim shall be Allowed
                                        in the amount of $465,133.05.

  2      Allowed         Impaired,      On or as soon as practicable after the               $394,000.00         100%
         Tunica          Entitled to    Effective Date, in full satisfaction and release   Secured Claim;
         County          Vote           of the Allowed Tunica County Secured               full payment on
         Secured                        Claim, Tunica County will receive Cash equal         the Effective
         Claim                          to the amount of its Allowed Secured Claim               Date
                                        in the amount of $394,000.00.

  3      Allowed A-3     Impaired,      On or as soon as practicable after the             $4,706,870.59         100%
         LP Secured      Entitled to    Effective Date, in full satisfaction and release   payment on the
         Claim           Vote           of its Claim, A-3 LP will receive Cash from        Effective Date
                                        Sales Proceeds equal to the amount of its
                                        Allowed Secured Claim in the amount of
                                        $6,898,000.00, minus the pro rata portion of
                                        the distributions attributable to the
                                        Distribution Waiving A-3 Investors.

  4      Allowed         Unimpaired,    The Debtors assert that no amount is due on          $0; no Sale         100%
         Priority Non-   Deemed to      account of Class 4 Claims. To the extent           Proceeds on the
         Tax Claims      Accept         such Claims exist, each Holder of an Allowed       Effective Date
                                        Priority Claim that has not been satisfied shall
                                        be paid by the Debtors in Cash in the full
                                        amount of such Allowed Priority Claim.
                                        Distributions on account of Allowed Priority
                                        on or as soon as practicable after the Effective
                                        Date or on the date on which such Allowed
                                        Priority Claim becomes due and payable
                                        pursuant to the terms thereof, the agreement
                                        upon which such Allowed Priority Claim is
                                        based, or any applicable Order of the
                                        Bankruptcy Court.




                                                       23
Case 18-10651-BFK           Doc 566      Filed 04/24/19 Entered 04/24/19 22:39:51                      Desc Main
                                       Document      Page 27 of 44


                                                                                             Estimated
                                                                                             Aggregate       Estimated
                            Status                                                          Amount in       Recovery of
 Class       Type        Under Plan                       Treatment                          Class ($)       Class (%)
   5     Allowed         Unimpaired,    This Class is comprised of the Holders of           $62,708.38;        100%
         Convenience     Deemed to      Allowed Unsecured Claims in an amount of              Paid on
         Class Claims    Accept         less than $10,000.00 for each Claim. On or         Effective Date
                                        as soon as practicable after the Effective
                                        Date, Holders of Allowed Claims in this
                                        Class shall receive full payment on account of
                                        their Claims in cash from the Sale Proceeds.
                                        The Debtors estimate that the total amount of
                                        Convenience Class Claims is in the amount of
                                        $62,708.38.

  6      Allowed         Impaired,      All creditors asserting unsecured claims that      $1,474,467.71       5%
         Unsecured       Entitled to    are not otherwise classified in the Plan              Paid on
         Claims,         Vote           including the unsecured deficiency of the A-3      Effective Date
         including the                  LP shall receive an aggregate distribution of
         unsecured                      $1,474,467.71 in Cash, which is a dividend
         deficiency                     of approximately 5% on account of total
         claims of the                  Claims in the amount of approximately
         A-3 LP                         $30,354,990.31 minus the pro rata
                                        distribution allocable to the Distribution
                                        Waiving A-3 Investors. Additionally, each
                                        non-consenting A-3 Investor shall receive
                                        his/her applicable Returned Administrative
                                        Fee.

  7      Allowed A-4     Impaired,      No recovery under the Plan, other than the         $5,585,000.00       0%
         Investor        Deemed to      return to each non-consenting A-4 Investor
         Claims          Reject         his/her applicable Returned Administrative
                                        Fee.
  8      Allowed         Impaired,      No recovery under the Plan.                         $21 million        0%
         Claims of       Deemed to
         Capital         Reject
         Wealth
         Holdings,
         Ltd. and
         American
         Theme Park
         Fund, LLC
  9      Inter-          Impaired,      Holders of Intercompany Claims will not                 n/a            0%
         company         Deemed to      receive any recovery on account of their
         Claims          Accept         Claims. The Debtors, as Plan proponents,
                                        shall be deemed to have accepted the Plan.
  10     Investor        Impaired,      Holders of Investor Claims will not receive         $51 million        0%
         Claims          Deemed to      any recovery on account of their claims.
                         Reject
  11     WMIC            Impaired,      WMIC, as interest holder of 52% of GTA,                 n/a            0%
         Interests       Deemed to      will retain no ownership interests in the
                         Reject         Debtors under the Plan, and such Interests
                                        shall be cancelled effective as of the Effective
                                        Date.



                                                       24
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51             Desc Main
                                   Document      Page 28 of 44


         3.4.    Acceptance or Rejection of the Plan. Classes 1 (Allowed Tunica County
 Secured Tax Claim), 2 (Allowed Tunica County Secured Claim), 3 (Allowed A-3 LP Secured
 Claim), and 6 (Allowed Unsecured Claims) are Impaired Classes under the Plan and entitled to
 Vote. Class 10 (Intercompany Claims) is an Impaired Class under the Plan but is deemed to
 have accepted the Plan and is not entitled to vote on the Plan. Class 7 (Allowed A-4 Investor
 Claims), Class 8 (Allowed Claims of Capital Wealth Holdings, Ltd. and American Theme Park
 Fund, LLC), Class 10 (Investor Claims) and Class 11 (WMIC Interests) are also each an
 Impaired Class under the Plan but are deemed to have rejected the Plan. Class 4 (Allowed
 Priority Non-Tax Claims) and Class 5 (Allowed Convenience Class Claims) are each an
 Unimpaired Class under the Plan and are deemed to have accepted the Plan. Any Class of
 Claims that does not consist, as of the date of the Confirmation Hearing, of at least one Allowed
 Claim, Disputed Claim, or temporarily Allowed Claim under Rule 3018 of the Bankruptcy
 Rules, shall be deleted from this Plan for Plan confirmation purposes.

         The confirmation requirements of section 1129 of the Bankruptcy Code must be satisfied
 with respect to the Plan. The Debtors reserve the right to alter, amend, modify, revoke or
 withdraw the Plan prior to the Confirmation Hearing upon notice to creditors and other parties in
 interest. A determination by the Bankruptcy Court that the Plan is not confirmable pursuant to
 section 1129 of the Bankruptcy Code shall not limit or affect the Debtors’ ability to modify the
 Plan to satisfy the confirmation requirements of section 1129 of the Bankruptcy Code. In the
 event that the Voting Classes do not vote to accept the Plan, the Debtors shall request the
 Bankruptcy Court to confirm the Plan under section 1129(b) of the Bankruptcy Code.

        3.5.    Implementation and Execution of the Plan.

                 3.5.1. Effective Date. As set forth in Section 6.1 of the Plan, the Plan shall
 become effective on the date that is the first Business Day on which each condition set forth in
 Article XII of the Plan has been satisfied or waived as set forth therein. Upon the occurrence of
 the Effective Date, the Debtors will file with the Bankruptcy Court a notice of confirmation and
 occurrence of the Effective Date. You will not receive further notice of the occurrence of the
 Effective Date and should monitor the Docket for such notice. If the Effective Date does not
 occur within the time specified in Section 12.2 of the Plan, the Debtors shall be in default under
 the terms of this Plan, and all remedies in this Plan and the Plan Documents shall be available
 and may be exercised.

                 3.5.2. Summary of Means of Implementation and Execution of the Plan.
 Article VI of the Plan sets forth the means by which the Plan shall be implemented and executed,
 the process for Distribution, and the potential role of the Liquidating Trustee. The Plan will be
 funded from the Cash from the sale of the Debtor’s Assets and from other sources.

                 3.5.3. Sale Proceeds. The Purchaser has transferred the Sale Proceeds to the
 Debtors in the amount of $8,000,000.00 including the Deposit. The Sale Proceeds in addition to
 the other available cash shall be distributed in accordance with the Plan Distributions set forth in
 Article IV hereof.

                      3.5.3.1 A-3 LP. A-3 LP, which is currently the subject of a stayed
        bankruptcy case pending in this Court, shall emerge from bankruptcy protection pursuant

                                                 25
Case 18-10651-BFK       Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51           Desc Main
                                  Document      Page 29 of 44


        to the Plan and Confirmation Order and shall be governed by the Amended and Restated
        A-3 LPA, which shall be approved pursuant to the Confirmation Order.

                       3.5.3.2. Transfer of Affiliated Entities. The Debtors shall cause to be
        transferred to A-3 LP all equity interests in GCFM. A-3 LP may elect a new manager to
        replace GCFM pursuant to the Amended and Restated A-3 LP LPA, shall select one or
        more new general partners. Moreover, pursuant to the Plan and the Confirmation Order,
        the Amended and Restated A-3 LPA shall be approved and shall govern any and all
        future operations of the A-3 LP, including any distributions received thereby on account
        of any Claims asserted by A-3 LP against any of the Debtors.

                       3.5.3.3. Assumption of Contracts and Leases. All of the Debtors’
        executory contracts and unexpired leases that have not been assumed as assigned to the
        purchaser as of the Confirmation Date shall be deemed rejected.

                      3.5.3.4. Employees. To the extent not hired by Encore, the Debtors’
        employees shall be terminated on or before the Effective Date.

                3.5.4. Implementation of the Plan. The Plan will be implemented through the
 Distribution of the Debtor’s Cash, whether from the Sale Proceeds on other cash held by the
 Debtors. Liquidating Debtor shall make any required Effective Date payments to Holders of
 Allowed Class 1 Claims, Allowed Class 2 Claims, Allowed Class 3 Claims, Allowed Class 4
 Claims, Allowed Class 5 Claims, and Allowed Class 6 Claims within five (5) business days after
 the Effective Date. The Plan Administrator, acting on behalf of the Liquidating Debtor, shall
 make any necessary payments after the Effective Date.

               3.5.6. Immigration Matters and EB-5 Investment.

         GTA was funded by a number of EB-5 Investors, including the A-3 Investors and A-4
 Investors. The A-3 Investors advanced $500,000.00 each to the A-3 Limited Partnership, which
 in turned made a secured loan to GTA in the total amount received from the A-3 Investors. The
 A-3 Investors are currently considered limited partners in the A-3 Limited Partnership. The A-4
 Investors even advanced $500,000.00 directly to GTA as securities subject redemption at the
 option of the A-4 Investors.

        Encore will be the purchaser of substantially all of the assets of GTA. In connection with
 such acquisition by Encore, the various Investors in Encore, which are comprised of certain A-3
 Investors and A-4 Investors, will take certain actions with respect to the disposition of their
 claims against GTA and potential additional investment that may impact their immigration
 outcomes as follows:

        A.      Certain A-3 and A-4 Investors have determined to accept payments in Cash on
 account of their claims either from the Debtors or through the Amended and Restated A-3 LPA.
 By opting for this outcome, such Investors may have vitiated any opportunity that they may have
 otherwise had to achieve United States permanent resident status under the EB-5 program.



                                                26
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51           Desc Main
                                   Document      Page 30 of 44


         B.      Certain A-3 Investors have opted to have their distributions under the Plan remain
 in the A-3 LP, which entity will use such proceeds to invest in an entirely separate qualified EB-
 5 project. Additionally, some A-3 Investors may infuse new funds into the A-3 LP to invest in
 such new qualified project. Pursuit of this option may result in these A-3 Investors achieving
 permanent resident status under the EB-5 program depending upon the success of the relevant
 project in creating jobs and upon USCIS interpretations.

         C.      Certain A-3 and A-4 Investors have determined to waive their right to
 distributions under the Plan. As jobs may be created in GTA after the sale to Encore, such A-3
 and A-4 Investors that are also investors in Encore may have a special opportunity to obtain the
 benefits of the EB-5 program based on their prior investment in GTA.

           THE IMMIGRATION CONSEQUENCES TO HOLDERS OF CLAIMS
 AND INTERESTS MAY VARY BASED UPON THE INDIVIDUAL CIRCUMSTANCES
 OF EACH HOLDER. MOREOVER, THE IMMIGRATION CONSEQUENCES OF
 CERTAIN ASPECTS OF THE PLAN ARE UNCERTAIN DUE TO THE LACK OF
 APPLICABLE LEGAL PRECEDENT AND THE POSSIBILITY OF CHANGES IN THE
 APPLICABLE LAW AND REGULATIONS. THERE CAN BE NO ASSURANCE THAT
 THE FEDERAL GOVERNMENT WILL NOT CHALLENGE ANY OF THE
 IMMIGRATION CONSEQUENCES DESCRIBED HEREIN, OR THAT SUCH A
 CHALLENGE, IF ASSERTED, WOULD NOT BE SUSTAINED. ACCORDINGLY,
 EACH HOLDER OF A CLAIM OR INTEREST IS STRONGLY URGED TO CONSULT
 WITH   HIS/HER  OWN   IMMIGRATION      ADVISOR  REGARDING    THE
 IMMIGRATION CONSEQUENCES OF THE PLAN.


         3.7.    Transfer Taxes. Sales, transfers or other dispositions of Assets and property by
 the Debtors, including any transfers arising from the substantive consolidation of the Debtors
 under this Plan or the sale of the Purchased Assets pursuant to the APA in contemplation of the
 Plan, shall be entitled to the tax treatment provided by section 1146(a) of the Bankruptcy Code,
 and each recording office or other agent of any governmental unit or other taxing authority shall
 record any such documents of transfer or exchange without any further direction or order from
 the Bankruptcy Court, and without regard to any law imposing a stamp tax or other similar tax.

         3.8.    Causes of Action. All Claims and Causes of Action held by the Debtors other
 than those conveyed to Encore shall vest in the Liquidating Debtor on the Effective Date and the
 Liquidating Debtor, through the Plan Administrator, shall have full power and authority to
 pursue such claims and causes of action for the benefit of the Debtors’ creditors. The proceeds
 of all Claims and Causes of Action shall be deemed to be the Liquidating Debtor’s Cash and
 shall be administered by the Plan Administrator pursuant to the provisions of this Plan and
 Causes of Action shall not be subject to approval by the Bankruptcy Court. All Avoidance
 Actions (i) shall survive entry of the Confirmation Order, (ii) shall vest in the Liquidating
 Debtor, and (iii) shall not be barred or limited by estoppel, whether judicial, equitable, or
 otherwise. For the avoidance of doubt, any claims or litigation against the Disputed Judgment
 Creditors and the State of Mississippi, whether in the context of claims objections or Avoidance
 Actions, shall be the exclusive property of the Debtors, or the Liquidating Debtor, as applicable.

                                                27
Case 18-10651-BFK         Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51              Desc Main
                                    Document      Page 31 of 44


        3.9.    Effectuating Documents. The Officers and Directors shall be authorized to
 execute, deliver, file or record such contracts, instruments, releases and other agreements or
 documents and take such other actions as may be necessary or appropriate to effectuate and
 implement the provisions of the Plan.

         3.10. Distributions. The Plan Administrator, on behalf of the Liquidating Debtor, shall
 make all distributions on account of Allowed Unclassified Claims and other Cash payments
 required on the Effective Date. Distributions, as applicable, shall be made to Record Holders of
 any Allowed Claims: (i) at the address set forth on the proof of claim Filed by such Holder, (ii) at
 the address set forth in any written notices of address change Filed by such Holder, (iii) at the
 addresses reflected in the Schedules if neither a proof of claim nor a written notice of address
 change has been Filed, or (iv) if the Holder’s address is not listed in the Schedules, at the last
 known address of such Holder according to the Debtors’ books and records. The Plan
 Administrator, on behalf of the Liquidating Debtor, may stop payment on any Distribution check
 that has not cleared the payer bank within ninety (90) days of the date of Distribution of such
 check. No Distribution under the sum of $10.00 is required to be made by the Liquidating
 Debtor.

         3.11. Withholding and Reporting Requirements. In connection with the Plan and all
 instruments issued in connection therewith, the Plan Administrator, on behalf of the Liquidating
 Debtor, will comply with all applicable withholding and reporting requirements imposed by any
 federal, state, or local taxing authority, and all distributions under the Plan will be subject to any
 such withholding or reporting requirements.

         3.12. Executory Contracts and Unexpired Leases. All executory contracts and
 unexpired leases of the Debtors that are not assumed and assigned to Encore, or rejected, prior to
 the Confirmation Date, shall be deemed rejected. Any Creditor asserting a claim for monetary
 damages as a result of the rejection of an executory contract or unexpired lease shall file a proof
 of claim substantially in the form of Official Form 10 with the clerk of the Bankruptcy Court
 (“Rejection Claim”), and serve it upon Debtors’ counsel by overnight mail on or before the
 Rejection Claim Bar Date. If no Rejection Claims are filed, such Claims, if any, shall be forever
 disallowed and barred. If one or more Rejection Claims are filed the Plan Administrator, on
 behalf of the Liquidating Debtor, shall have sixty (60) days from the confirmation Date to object
 thereto.

         3.13. Procedures for Resolving and Treating Disputed Claims.

                3.13.1. Objections to and Estimation of Claims and Interests; Prosecution of
 Disputed Claims and Interests. The Debtor, or the Plan Administrator, on behalf of the
 Liquidating Debtor, as applicable, may file with the Bankruptcy Court an objection to the
 allowance of any Claim or Interest, or any other appropriate motion or adversary proceeding
 with respect thereto. All such objections will be litigated to Final Order; provided, however, that
 the Debtor or the Plan Administrator, as applicable, may compromise and settle, withdraw or
 resolve by any other method approved by the Bankruptcy Court, any such objections to the
 allowance of such Claims or Interests. Any objection to the allowance of a Claim not Filed by
 the Effective Date shall be deemed waived, and the Claim shall be an Allowed Claim in the
 amount set forth on the proof of claim Filed by the Holder of such Claim. In addition, the

                                                  28
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51              Desc Main
                                   Document      Page 32 of 44


 Debtors or the Plan Administrator, as applicable, may, at any time, request that the Bankruptcy
 Court estimate any Claim under section 502(c) of the Bankruptcy Code, regardless of whether
 such Claim has been previously objected to or whether the Bankruptcy Court has ruled on any
 such objection. In the event that the Bankruptcy Court estimates any Disputed Claim, that
 estimated amount will be limited to the purposes (such as voting on this Plan) determined by the
 Bankruptcy Court. All of the aforementioned provisions with respect to objections to Claims or
 Interests and the claims estimation and resolution procedures, are cumulative and are not
 necessarily exclusive of one another.

                   3.13.2. Distributions on Disputed Claims. Notwithstanding any other provision
 of the Plan to the contrary, no distribution shall be made to the holder of a Disputed Claim or
 Interest or the holder of a Claim or Interest that is the subject of a proceeding against it by the
 Debtors or the Plan Administrator, on behalf of the Liquidating Debtor, as applicable, unless and
 until such Disputed Claim or Interest becomes an Allowed Claim or Interest by Final Order.
 While disputes regarding Claims or Interests are pending, the Debtors or Liquidating Debtor, as
 applicable, shall hold for the benefit of each holder of a Disputed Claim or Interest an amount in
 Cash equal to the distributions that would have been made to the holder of such Disputed Claim
 or Interest if it were an Allowed Claim or Interest, or, if so determined by the Bankruptcy Court,
 such amount as estimated by the Bankruptcy Court under section 502(c) of the Bankruptcy Code,
 until such Claim or Interest becomes an Allowed Claim or Interest. As soon as practicable after
 a Disputed Claim or Interest becomes an Allowed Claim or Interest, the holder of such Allowed
 Claim or Interest shall receive all distributions to which such holder is then entitled under the
 Plan on account of such Allowed Claim or Interest. Any Person who holds both an Allowed
 Claim or Interest and a Disputed Claim or Interest shall receive the appropriate distribution on
 the Allowed Claim or Interest, although no distribution will be made on the Disputed Claim or
 Interest until such dispute is resolved by settlement or Final Order. After resolution of a dispute,
 any Cash previously reserved for such Disputed Claim or Interest and not paid in connection
 with the resolution thereof shall be distributed in accordance with the terms of this Plan.

         3.14. Modification of the Plan. The Debtors reserve the right in accordance with the
 Bankruptcy Code to amend or modify this Plan prior to the Confirmation Date. After the
 Debtors file a modification with the Court, this Plan, as modified, becomes the Plan. The
 Debtors or the Plan Administrator, on behalf of the Liquidating Debtor, as applicable, may also
 modify this Plan at any time after the Confirmation Date regardless of whether this Plan has been
 substantially consummated within the meaning of sections 1101(2) and 1127(b) of the
 Bankruptcy Code, if circumstances warrant such modification, if all required disclosure under
 section 1125 of the Bankruptcy Code has been given, and the Court, after notice and a hearing,
 confirms the Plan as modified.

         Before or after the Confirmation Date, or in the Confirmation Order, the Debtors or the
 Liquidating Debtor, through the Plan Administrator, as applicable, may, with the approval of the
 Court, so long as it does not materially and adversely affect the Interests of Creditors and Interest
 Holders who have accepted this Plan, remedy any defect or omission, or reconcile any
 inconsistencies in this Plan or amend this Plan, in such a manner as may be necessary to carry
 out the purposes and the effect of this Plan without the necessity, if any, of re-soliciting
 acceptances.


                                                  29
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51            Desc Main
                                   Document      Page 33 of 44


        3.15. Quarterly Fees. Until such time as the Cases are closed, dismissed or converted,
 the Debtors or Liquidating Debtor, as applicable shall timely pay all quarterly fees due under 28
 U.S.C. 1930(a)(6) and file quarterly disbursement reports with the United States Trustee.

         3.16. Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the
 Bankruptcy Code. Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes
 of confirmation by acceptance of the Plan by an impaired Class, if any. If any class of Claims or
 Equity Interests entitled to vote on the Plan does not accept the Plan pursuant to section 1126(c),
 the Debtor reserves the right to request confirmation of the Plan under section 1129(b) of the
 Bankruptcy Code and to modify the Plan to the extent, if any, that confirmation pursuant to
 section 1129(b) of the Bankruptcy Code requires modification.

         3.17. Conditions Precedent to Confirmation of the Plan and the Effective Date.
 Confirmation of the Plan is subject to the following conditions: (i) the Bankruptcy Court having
 approved the Disclosure Statement by order entered on the docket in the Case of GTA; (ii) the
 presentment of a Confirmation Order, to the Bankruptcy Court in the Case for entry to confirm
 the Plan, and (iii) receipt of the Sale Proceeds from Encore. The Effective Date shall not occur
 and the Plan shall not be consummated unless and until each of the following conditions has
 been satisfied (or the Debtors have waived such conditions): (i) the Bankruptcy Court shall have
 entered the Confirmation Order; (ii) the Confirmation Order shall have become a Final Order,
 and (iii) the Sales Proceeds shall have been provided by Encore to the Debtors, and (iv) the
 Effective Date must occur within sixty (60) days of the entry of the Confirmation Order.

 4.     THE EFFECT OF CONFIRMATION

        4.1.    Binding Effect. On and after the Effective Date, the provisions of the Plan shall
 bind any holder of a Claim against, or Interest in, a Debtor or the Liquidating Debtor and such
 holder’s respective successors and assigns, whether or not the Claim or Interest of such holder is
 impaired under the Plan and whether or not such holder has accepted the Plan.

          4.2.    Continuation of Injunctions and Stays. Except as otherwise provided in the
 Plan, Plan Documents, or the Confirmation Order, on and after the Effective Date, and provided
 that there is no default under the terms of the Plan and Plan Documents, all Persons who have
 held, currently hold or may hold a debt or Claim against a Debtor or a Liquidating Debtor or the
 Assets are permanently enjoined from taking any of the following actions on account of any such
 debt or Claim: (i) commencing or continuing in any manner any action or other proceeding
 against a Debtor, the Liquidating Debtor or their respective successors or assigns or Assets; (ii)
 enforcing, attaching, collecting or recovering in any manner any judgment, award, decree or
 order against a Debtor, the Liquidating Debtor or their respective successors or assigns or Assets;
 (iii) creating, perfecting or enforcing any lien or encumbrance against a Debtor, the Liquidating
 Debtor or their respective successors or assigns or Assets; and (iv) commencing or continuing
 any action, in any manner, in any place that does not comply with or is inconsistent with the
 provisions of the Plan, the Plan Documents or the Confirmation Order.

        4.3.   Post-Confirmation Governance. Zhifa Xu, Jinying Zhang, Peter Huddleston,
 Trey Agner and Xudong Chai currently sit on the board of directors of GTA (the “Directors”).
 Following the Effective Date, the Directors will serve in their same capacity as Directors of the

                                                 30
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51              Desc Main
                                   Document      Page 34 of 44


 Liquidating Debtor until the date of the entry of the Final Decree for the Liquidating Debtor. On
 the date of the entry of such Final Decree, the Directors of the Liquidating Debtor shall be
 deemed to have resigned to the extent permissible under applicable law. Nothing herein or in the
 Confirmation Order, including any releases, shall diminish or impair the enforceability of any
 policy of insurance that may cover claims against a Debtor or any other Person. Each of the
 matters provided for under this Plan involving the business structure of the Liquidating Debtor or
 action to be taken by or required of the Liquidating Debtor shall, as of the Effective Date, be
 deemed to have occurred and be effective as provided herein, and shall be authorized and
 approved in all respects without any requirement of further action by the members of the
 Liquidating Debtor. Until dissolution, the Liquidating Debtor may operate under the name of
 GTA and pursuant to GTA’s organizational documents and the laws of the State of Mississippi.

         4.4.    Dissolution of the Liquidating Debtor. On the Effective Date or as soon
 thereafter as is reasonably practicable, the affairs of the Liquidating Debtor may be wound up
 and the Liquidating Debtor may be dissolved at any time without the need for any further action
 or approval; provided, however, that the entry of the Final Decree as to each Case shall effect
 such dissolution of the Liquidating Debtor to the extent permissible under applicable law.

 5.     MISCELLANEOUS PROVISIONS

          5.1.   Retention of Jurisdiction. Following the Confirmation Date and the Effective
 Date, the Bankruptcy Court shall retain jurisdiction in the Case over the provisions of this Plan
 including Disputed Claims, Rejection Claims, and Professional Fee Claims, and over all disputes
 and litigation which may be pending on the Confirmation Date, disputes regarding the APA or
 the Sale, Causes of Action, including Avoidance Actions, whether or not commenced as of the
 Effective Date, and any controversies which may arise hereafter which would affect the Debtors’
 ability to carry out the Plan, until all such disputes and litigation shall be concluded and the Plan
 shall be fully consummated. Further, the Bankruptcy Court shall retain jurisdiction for the
 purpose of the Distributions and any related issues which may arise.

        5.2.    Governing Law. Except as mandated by the Bankruptcy Code or Bankruptcy
 Rules, as applicable, the rights and obligations arising under the Plan shall be governed by, and
 construed and enforced in accordance with the laws of the Commonwealth of Virginia.

         5.3.    Revocation of the Plan. The Debtors reserve the right to revoke and withdraw
 the Plan prior to the entry of a Confirmation Order. If the Debtors revoke or withdraw the Plan,
 the Plan shall be deemed null and void and nothing contained herein shall be deemed to
 constitute a waiver or release of any claims by or against the Debtors, any other Person, or to
 prejudice in any manner the rights of such parties in any further proceedings involving the
 Debtors.

         5.4.    Injunction. The satisfaction, releases and discharge pursuant to the Plan will also
 act as an injunction against any person or entity commencing or continuing any action,
 employment of process or act to collect, offset, secure, recoup or recover any Claim or cause of
 action satisfied, released or discharged under the Plan to the fullest extent authorized or provided
 by the Bankruptcy Code.


                                                  31
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51             Desc Main
                                   Document      Page 35 of 44


        5.5.    Releases and Exculpations and Limitation of Liability.

      PLEASE NOTE THAT SECTION 13.9 OF THE PLAN GOVERNS THE
 RELEASE, EXCULPATION AND LIMITATION OF LIABILITY OF CERTAIN
 PARTIES WITH RESPECT TO THE CASES. PLEASE REVIEW THIS PROVISION
 CAREFULLY.

         5.5.1. Release. Except as otherwise provided in the Plan or Confirmation Order and
 except as to obligations arising under the Plan, as of the Effective Date, the Debtors, GCFM,
 American Immigration Center, LLC, A-3 LP, A-3 GP, and the Plan Administrator, and any of
 such parties’ respective present or former members, officers, directors, employees, advisors,
 managers, attorneys, representatives, financial advisors, and agents, and any such parties’
 successors and assigns (collectively, the “Released Parties”) shall be released by the Debtors’
 estate from any and all Claims, debts, obligations, rights, suits, damages, actions, causes of
 action, remedies, and liabilities whatsoever, whether known or unknown, foreseen or unforeseen,
 existing as of the Effective Date or thereafter arising, at law, in equity, or otherwise (the
 “Released Claims”), that any of them would have been legally entitled to assert or that any
 holder of a Claim, Interest, or other person or entity would have been legally entitled to assert,
 based in whole or in part upon any act or omission, transaction, agreement, event, or other
 occurrence taking place before or on the Effective Date. For the avoidance of doubt, the releases
 contained herein are not intended to, and shall not operate as releases of direct third party claims
 by any Creditors or Investors.

         5.5.2. Encore Release. Encore has requested that the A-3 and A-4 Investors be
 provided the opportunity to opt-in to the provision of consensual third-party releases in favor of
 Encore’s respective present or former members, investors, officers, directors, employees,
 advisors, managers, attorneys, representatives, financial advisors, and agents, and any such
 parties’ successors and assigns (the “Encore Releasees”) (which releases shall be reciprocal in
 all respects, subject to the terms below, by the above-referenced in favor of the A-3 and A-4
 Investors). All A-3 Investors and A-4 Investors shall have the option to “opt-in” to such releases
 by checking a box on the Investor Consent. The Debtors shall solicit consent to the third-party
 release in the Investor Consent. If the Debtors cannot obtain “opt-in” approval from 100% of the
 A-3 and A-4 Investors but obtain “opt-in” approval from at least 75% of the A-3 and the A-4
 Investors submitting ballots, the Debtors reserve the right to request that the Bankruptcy Court
 approve the third-party release set forth below:

        Encore has requested that the A-3 and A-4 Investors be provided the opportunity to opt-in
 to the provision of consensual third-party releases in favor of Encore’s respective present or
 former members, investors, officers, directors, employees, advisors, managers, attorneys,
 representatives, financial advisors, and agents, and any such parties’ successors and assigns (the
 “Encore Releasees”) (which releases shall be reciprocal in all respects, subject to the terms
 below, by the above-referenced in favor of the A-3 and A-4 Investors). All A-3 Investors and A-
 4 Investors shall have the option to “opt-in” to such releases by checking a box on the Investor
 Consent. The Debtors shall solicit consent to the third-party release in the Investor Consent. If
 the Debtors cannot obtain “opt-in” approval from 100% of the A-3 and A-4 Investors but obtain
 “opt-in” approval from at least 75% of the A-3 and the A-4 Investors submitting ballots, the


                                                 32
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51             Desc Main
                                   Document      Page 36 of 44


 Debtors reserve the right to request that the Bankruptcy Court approve the third-party release set
 forth below:

         Except as otherwise provided in the Plan or Confirmation Order and except as to
 obligations arising under the Plan, as of the Effective Date, the Encore Releasees shall be
 released by the Debtors’ estate and all A-3 and A-4 Investors from any and all direct and
 derivative Claims, debts, obligations, rights, suits, damages, actions, causes of action, remedies,
 and liabilities whatsoever, whether known or unknown, foreseen or unforeseen, existing as of the
 Effective Date or thereafter arising, at law, in equity, or otherwise (the “Encore Released
 Claims”), that any of them would have been legally entitled to assert or that any holder of a
 direct or derivative Claim, Interest, or other person or entity would have been legally entitled to
 assert, based in whole or in part upon any act or omission, transaction, agreement, event, or
 other occurrence taking place before or on the Effective Date. A-3 and A-4 Investors shall also
 be released by the foregoing Encore Released Parties from any claim of Encore, to the extent
 that such A-3 or A-4 Investor opts into the Encore Release.

         5.5.3. Exculpation. The Released Parties, including the Encore Releasees (as defined
 above), and any property of or any professionals retained by the Debtors, shall not have or incur
 any liability to any person or entity for any act taken or omission, after the Petition Date, in
 connection with or related to these Cases or the operations of the Debtors’ business during the
 Cases, including but not limited to (i) any actions taken or not taken in connection with the Sale;
 (ii) formulating, preparing, disseminating, implementing, confirming, consummating or
 administrating the Plan (including soliciting acceptances or rejections thereof); (iii) the
 Disclosure Statement or any contract, instrument, release or other agreement or document
 entered into or any action taken or omitted to be taken in connection with the Plan; (iv) any
 Distributions made pursuant to the Plan, except for acts constituting willful misconduct, gross
 negligence, or bad faith occurring during the Cases, or (v) failure of the Plan or Sale to comply
 with the requirements of the EB5 program, and in all respects such parties shall be entitled to
 rely upon the advice of counsel with respect to their duties and responsibilities under the Plan.

 6.     FEASIBILITY.

        The Bankruptcy Code requires that, in order to confirm a plan, the Bankruptcy Court
 must find that confirmation of such plan is not likely to be followed by the liquidation or the
 need for further financial reorganization of the debtor(s) unless contemplated by the plan. The
 Plan provides for the liquidation and distribution of substantially all of the Debtors’ Assets in
 conjunction with the sale of the assets to Encore and certain investors pursuant to the APA for $8
 million.

        This is a liquidating Plan. The Plan is feasible because all Sale Proceeds and other Sale
 Proceeds have been deposited with the Debtors and certain Investors have waived their claims.

         Alternatively, as set forth above, if the Plan is not confirmed, the Cases will be converted
 to a case under Chapter 7 and the Chapter 7 Trustee will generate substantial professional fees in
 administering the Cases, addressing the claims of the Disputed Judgment Creditors and the State
 of Mississippi (which has already been done), and investing pre and post-petition matters.
 Indeed, a Chapter 7 liquidation will result in substantial administrative costs in diminution of the

                                                 33
Case 18-10651-BFK         Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51               Desc Main
                                    Document      Page 37 of 44


 funds available to pay Claims under the Plan. The Debtors believe that all Plan obligations will
 be satisfied without the need for further reorganization of the Debtors.

 7.     BEST INTERESTS OF CREDITORS AND ALTERNATIVES TO PLAN.

        7.1.    Chapter 7 Liquidation.

                 7.1.1. Bankruptcy Code Standard. Notwithstanding acceptance of a plan by
 the requisite number of creditors in an impaired class, the Bankruptcy Court must still
 independently determine that such plan provides each member of each impaired class of claims
 and interests a recovery that has a value at least equal to the value of the recovery that each such
 Person would receive if the debtor was liquidated under Chapter 7 of the Bankruptcy Code on
 the effective date of such plan.

                 7.1.2. Plan is in the Best Interests of Creditors. Notwithstanding acceptance
 of the Plan by a voting Impaired Class, in order to confirm the Plan, the Bankruptcy Court must
 determine that the Plan is in the best interests of each holder of a Claim or Interest in any such
 Impaired Class which has not voted to accept the Plan. Accordingly, if an Impaired Class does
 not vote unanimously to accept the Plan, the best interests test requires the Bankruptcy Court to
 find that the Plan provides to each member of such Impaired Class a recovery on account of the
 Class member’s Claim or Interest that has a value, as of the Effective Date, at least equal to the
 value of the recovery that each such Class member would receive if the Debtors were liquidated
 under Chapter 7.

                The Debtors believe that the Plan satisfies the best interests test, because, among
 other things, the recoveries expected to be available to Holders of Allowed Claims under the
 Plan will be greater than the recoveries expected to be available in a Chapter 7 liquidation.

                  In a typical Chapter 7 case, a trustee is elected or appointed to liquidate a debtor’s
 assets for distribution to creditors in accordance with the priorities set forth in the Bankruptcy
 Code. Generally, secured creditors are paid first from the proceeds of sales of the properties
 securing their liens. If any assets are remaining in the bankruptcy estate after satisfaction of
 secured creditors’ claims from their collateral, administrative expenses of the Chapter 7 estate
 are next to receive payment. If any assets are remaining in the bankruptcy estate after
 satisfaction of secured creditors’ claims from their collateral and payment of administrative
 expenses, claims entitled to priority are paid next. Creditors with the same priority share in
 proportion to the amount of their allowed claims in relationship to the total amount of allowed
 claims held by all creditors with the same priority. If any assets remain in the bankruptcy estate
 after satisfaction of secured creditors’ claims from their collateral and payment of administrative
 expenses and priority claims, holders of general unsecured claims would receive payment.
 Finally, equity interest holders receive the balance that remains, if any, after all creditors are
 paid.

                If a Chapter 7 Trustee is appointed, the delay and extra layer of administrative
 expense will severely diminish the ample funds now available for distribution to Creditors under
 the Plan. Thus, confirmation of the Plan will be far more beneficial to Creditors than the
 treatment of Creditors upon a conversion of the Cases to Chapter 7.

                                                   34
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51            Desc Main
                                   Document      Page 38 of 44


         7.2.    Alternative Plan(s). The Debtors do not believe that there are any viable
 alternative plans. The Debtors believe that the Plan, as described herein, enables holders of
 Claims to realize the greatest possible value under the circumstances, and that, compared to any
 alternative plan, the Plan has the greatest chance to be confirmed and consummated.

 8.     RISK FACTORS.

               Holders of Claims who are entitled to vote on the Plan should read and carefully
 consider the following factors, as well as the other information set forth in this Disclosure
 Statement and the Plan, before deciding whether to vote to accept or reject the Plan.

         8.1.    Certain Bankruptcy Considerations. Debtors anticipate that the Holders of the
 various Classes will vote to accept the Plan. Even if all Impaired Voting Class votes to reject the
 Plan, and with respect to any Impaired Classes deemed to have rejected the Plan, the
 requirements for “cramdown” are met, the Court may nevertheless exercise substantial discretion
 and may choose not to confirm the Plan. Section 1129 of the Bankruptcy Code requires, among
 other things, that the value of distributions to dissenting holders of Claims or Interests may not
 be less than the value such Holders would receive if the Debtors were liquidated under Chapter 7
 of the Bankruptcy Code. Although the Debtors believe that the Plan will meet such requirement,
 there can be no assurance that the Court will reach the same conclusion.

         8.2.    Claims Estimation. There can be no assurance that the estimated amount of
 Claims set forth in the Plan is correct, and the actual allowed amounts of Claims may differ from
 the estimates. Any value given as to the Claims against and the Assets of the Debtors is based
 upon an estimation of such value. Additional, there is a genuine possibility that the Debtors may
 not be successful in their objections to Claims. If the objections are not successful, the actual
 distributions to Creditors may vary significantly from the projected distribution.

         8.4.   NO DUTY TO UPDATE DISCLOSURES. The debtors have no duty to update
 the information contained in this disclosure statement as of the date hereof, unless otherwise
 specified herein, or unless the debtors are required to do so pursuant to an order of the
 bankruptcy court. Delivery of the disclosure statement after the date hereof does not imply that
 the information contained herein has remained unchanged.

         8.5.    Representations Outside this Disclosure Statement. This Disclosure Statement
 contains representations concerning or related to the Debtor and the Plan that are authorized by
 the Bankruptcy Code and the Bankruptcy Court. Please be advised that any representations or
 inducements outside this Disclosure Statement (and any related documents) that are intended to
 secure your acceptance or rejection of the Plan should not be relied upon by Holders of Claims
 or Interests that are entitled to vote to accept or reject the Plan.

        8.6.    No Admission. The information and representations contained herein shall not be
 construed to constitute an admission of, or be deemed evidence of, any legal effect of the Plan on
 the Debtor or Holders of Claims and Interests.




                                                 35
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51             Desc Main
                                   Document      Page 39 of 44


 9.     CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN.

                The following discussion summarizes certain U.S. Federal income tax
 consequences of the Plan to the Debtors and holders of Claims and Interests. This summary is
 based upon the Internal Revenue Code of 1986, as amended (the “Tax Code”), Treasury
 Regulations promulgated thereunder, judicial decisions and published administrative rulings and
 pronouncements of the IRS, as in effect on the date hereof. Legislative, judicial or
 administrative changes or interpretations enacted or promulgated hereafter could alter or modify
 the analysis and conclusions set forth below. Any such changes or interpretations may be
 retroactive and could affect significantly the federal income tax consequences discussed below.
 This summary does not address foreign, state or local tax law, or any estate or gift tax
 consequences of the Plan, nor does it purport to address the Federal income tax consequences of
 the Plan to special categories of taxpayers who are holders of Claims (such as taxpayers who are
 not U.S. domestic corporations or citizens or residents of the United States, or are S corporations,
 banks, mutual funds, insurance companies, financial institutions, regulated investment
 companies, broker-dealers and tax-exempt organizations) and assumes that each Creditor holds
 its Claim directly.

                 The U.S. Federal income tax consequences of the Plan are complex and are
 subject to significant uncertainties. The Debtors have not requested and will not request a ruling
 from the IRS with respect to any of the tax aspects of the Plan.

           THE TAX CONSEQUENCES TO HOLDERS OF CLAIMS AND
 INTERESTS MAY VARY BASED UPON THE INDIVIDUAL CIRCUMSTANCES OF
 EACH HOLDER. MOREOVER, THE TAX CONSEQUENCES OF CERTAIN ASPECTS
 OF THE PLAN ARE UNCERTAIN DUE TO THE LACK OF APPLICABLE LEGAL
 PRECEDENT AND THE POSSIBILITY OF CHANGES IN THE APPLICABLE TAX
 LAW. THERE CAN BE NO ASSURANCE THAT THE IRS WILL NOT CHALLENGE
 ANY OF THE TAX CONSEQUENCES DESCRIBED HEREIN, OR THAT SUCH A
 CHALLENGE, IF ASSERTED, WOULD NOT BE SUSTAINED. ACCORDINGLY,
 EACH HOLDER OF A CLAIM OR INTEREST IS STRONGLY URGED TO CONSULT
 WITH HIS/HER/ITS OWN TAX ADVISOR REGARDING THE FOREIGN, FEDERAL,
 STATE AND LOCAL TAX CONSEQUENCES OF THE PLAN.

        9.1.    Certain U.S. Federal Income Tax Consequences to the Debtor.

                9.1.1. GTA and WMIC Taxable as Corporations. GTA and WMIC are
 taxable as corporations pursuant to subchapter C of the Tax Code. Upon and information and
 belief, GTA and WMIC do not file consolidated tax returns. Upon information and belief, GTA
 has unused net operating losses in an amount to be determined for tax years ending on or before
 December 31, 2018.

                9.1.2. Gain Recognition by Debtor. Upon a taxable sale by a Debtor of its
 property, any recognized gain or loss equal to the difference between the amount realized and the
 Debtor’s adjusted tax basis in the property will be taxable to such Debtor. The amount realized
 will include the full proceeds from any sale of property, including the amount of any
 indebtedness or liabilities assumed by the buyer to which the property is subject, and, therefore,
                                                 36
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51              Desc Main
                                   Document      Page 40 of 44


 it is possible that any such disposition will produce gain in excess of the cash proceeds of the
 transaction.

                If the sale of the property results in a gain and such property was used in the
 Debtor’s trade or business, such gain would generally be treated as a “section 1231 gain.” Such
 gain would be combined with other Tax Code section 1231 gains and losses of the Debtor.
 Generally, Tax Code section 1231 gains and losses are offset against each other on an annual
 basis, and net gain is treated as long-term capital gain, while net loss is treated as ordinary loss.
 Net section 1231 gains must, however, be treated as ordinary income to the extent of net section
 1231 losses taken over the five most recent years, to the extent such losses have not been
 previously “recaptured.”

        9.2.    Certain U.S. Federal Income Tax Consequences to the Creditors.

                9.2.1 Generally. The U.S. federal income tax consequences of the Plan to a
 Creditor will depend upon several factors, including but not limited to: (i) whether the Creditor’s
 Claim (or portion thereof) constitutes a Claim for principal or interest; (ii) whether the Creditor
 is a resident of the United States for tax purposes (or falls into any of the special classes of
 taxpayers excluded from this discussion as noted above); and (iii) whether the Creditor has taken
 a bad debt deduction with respect to its Claim. In addition, if a Claim is a “security” for tax
 purposes, different rules may apply. CREDITORS ARE STRONGLY ADVISED TO
 CONSULT WITH THEIR TAX ADVISORS WITH RESPECT TO THE TAX TREATMENT
 UNDER THE PLAN OF THEIR PARTICULAR CLAIMS.

                9.2.2. Cash Payment. A Creditor receiving Cash in exchange for its Claim will
 generally recognize taxable gain or loss in an amount equal to the difference between the amount
 realized and its adjusted tax basis in the Allowed Claim. The amount realized will equal the
 amount of Cash to the extent that such consideration is not allocable to any portion of the
 Allowed Claim representing accrued and unpaid interest, as further discussed below.

                The character of any recognized gain or loss (i.e., ordinary income, or short-term
 or long-term capital gain or loss) will depend upon the status of the Creditor, the nature of the
 Allowed Claim in the Creditor’s hands, the purpose and circumstances of its acquisition, the
 Creditor’s holding period of the Allowed Claim, and the extent to which the Creditor previously
 claimed a deduction for the worthlessness of all or a portion of the Allowed Claim.

                A loss generally is treated as sustained in the taxable year for which there has
 been a closed and completed transaction, and no portion of a loss with respect to which there is a
 reasonable prospect of reimbursement may be deducted until it can be ascertained with
 reasonable certainty whether or not such reimbursement will be recovered.

                 A portion of the consideration received by a Creditor in satisfaction of an
 Allowed Claim may be allocated to the portion of such Claim (if any) that represents accrued but
 unpaid interest. If any portion of the distribution were required to be allocated to accrued
 interest, such portion would be taxable to the Creditor as interest income, except to the extent the
 Creditor has previously reported such interest as income.


                                                  37
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51           Desc Main
                                   Document      Page 41 of 44


         Only the balance of the distribution after the allocation of proceeds to accrued interest
 would be considered received by the Creditor in respect of the principal amount of the Allowed
 Claim. Such an allocation would reduce the amount of the gain, or increase the amount of loss,
 realized by the Creditor with respect to the Allowed Claim. If such loss were a capital loss, it
 would not offset any amount of the distribution that was treated as ordinary interest income
 (except, in the case of individuals, to the limited extent that capital losses may be deducted
 against ordinary income).

               9.2.3. Federal Income Tax Consequences to Holders of Allowed Claims
 Receiving No Distributions. Holders of Allowed Claims receiving no distributions will
 generally recognize loss in the amount of each such holder’s adjusted tax basis in the Allowed
 Claim.

                  The character of any recognized loss (i.e., ordinary loss, or short-term or long-
 term capital loss) will depend upon the status of the Holder, the nature of the Allowed Claim in
 the Holder’s hands, the purpose and circumstances of its acquisition, and the Holder’s holding
 period. The extent to which the Holder had previously claimed a deduction for the worthlessness
 of all or a portion of the Allowed Claim also is relevant in determining the amounts of the loss.

                A loss generally is treated as sustained in the taxable year for which there has
 been a closed and completed transaction, and no portion of loss with respect to which there is a
 reasonable prospect of reimbursement may be deducted until it can be ascertained with
 reasonable certainty whether or not such reimbursement will be recovered.

                9.2.4. Net Operating Losses; Cancellation of Indebtedness Income. Upon
 information and belief, GTA has incurred substantial net operating losses (“NOLs”) for tax years
 ending on or before December 31, 2018. The unused NOLs may be subject to significant
 restrictions or limitations on utilization pursuant to Tax Code Section 382. Moreover, the
 transactions contemplated in the proposed plan of reorganization may create new restrictions or
 limitations on the utilization of such NOLs, unless the provisions of Tax Code Section 382(l)(5)
 apply.

                To the extent that the proposed plan of reorganization results in the cancellation
 of indebtedness, the issuer of such indebtedness will recognize income from such cancellation
 unless an exception to such treatment is available under Tax Code Section 108. The principal
 exception that might be available to the Debtors is the exception for a discharge of indebtedness
 in a case filed under Title 11 of the Bankruptcy Code. To the extent that this bankruptcy
 exception to income recognition is relied upon, the tax attributes of the Debtors would be
 reduced in the manner prescribed by Tax Code Section 108(b).

               9.2.5. Information Reporting and Backup Withholding. All distributions to
 Holders of Allowed Claims under the Plan are subject to any applicable withholding
 requirements. Under U.S. federal income tax law, interest, dividends, and other reportable
 payments may, under certain circumstances, be subject to “backup withholding” at a rate of 24%.
 Backup withholding generally applies if the Holder fails to provide a taxpayer identification
 number or fails to otherwise establish an exemption. The amount of any backup withholding
 will be allowed as a credit against the holder’s U.S. federal income tax liability and may entitle

                                                38
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51             Desc Main
                                   Document      Page 42 of 44


 such holder to a refund. Certain persons, including corporations and financial institutions, are
 generally exempt from backup withholding.

                 9.2.6. Importance of Obtaining Professional Tax Assistance. No Holder of a
 Claim or Interest should rely on the tax discussion in this Disclosure Statement in lieu of
 consulting with one’s own tax professional. The foregoing is intended to be a summary only and
 not a substitute for consultation with a tax professional. The federal, state, local and foreign tax
 consequences of the Plan are complex and, in some respects, uncertain. Such consequences may
 also vary based upon the individual circumstances of each holder of a Claim or Interest.
 Accordingly, each Holder of a Claim or Interest is strongly urged to consult with its own tax
 advisor regarding the federal, estate, local and foreign tax consequences of the Plan.

 10.    IMMIGRATION AND EB-5 CONSEQUENCES OF THE PLAN.

        The Debtors have not requested an advisory opinion from the United States Customs and
 Immigration Service (“USCIS”) on the effect of the Plan on pending Investor applications
 through the EB-5 Program. The Debtors and Liquidating Debtor as applicable will continue to
 work with USCIS in good faith to advance the interests of the Investors with USCIS; however,
 the Debtors cannot make any assurances with respect to USCIS, the EB-5 Program, or any
 individual Investor’s status with respect thereto.

         The Debtors, Liquidating Debtor and/or Encore, as applicable, shall use best reasonable
 efforts to provide certain supporting documents, records or information, which, in their
 reasonable discretion, may be necessary for the prosecution of the Form I-526 Petition for
 Immigrant Investor, or the Form I-829 Petition to Remove Conditional Status filed on behalf of
 any associated foreign national investors or like parties of interest to the Debtors. Such
 documents include (i) accounting records and financial information related to manufacturing and
 production activities and (ii) staffing records, such as hiring and staffing information, copies of
 Form I-9 records, tax and wage records, and evidence of immigration status for all full-time
 employees.

        Notwithstanding anything to the contrary in this Disclosure Statement or the Plan, or any
 amendments, modifications, or supplements thereto: (i) the Debtors, Liquidating Debtor, and
 Encore have made no representations, warranties or any other statement or inducement to the
 Investors that the Plan and Sale will comply with the requirements of the EB-5 program, but
 Borrower has provided true and accurate information as to the scope and nature of the sale as of
 the date hereof, and (ii) the Investors individually (or with the advice of counsel of their
 choosing) have the sole responsibility to make his/her own determination as to whether or not the
 Plan and sale is likely to meet the requirements of the EB-5 program.




                                                 39
Case 18-10651-BFK        Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51              Desc Main
                                   Document      Page 43 of 44


                         CONCLUSION AND RECOMMENDATIONS.

         The Debtors, as the proponents of the Plan, urge all Creditors and Investors entitled to
 vote on the Plan to vote to accept the Plan and to evidence such acceptance by promptly
 returning their properly completed ballots to the Balloting Agent, as set forth on the ballots and
 within the time stated in the notice served with this Disclosure Statement. The Debtor believes
 that the Plan maximizes recoveries to all Creditors entitled to receive Distributions on their
 Allowed Claims and, thus, is in their best interests. The Plan, among other things, allows
 Creditors to participate in Distributions in excess of those that would be available if the Assets of
 the Estates were liquidated under chapter 7 of the Bankruptcy Code, and offers Creditors the
 potential to receive the full value of their Claims over time.


                       [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                  40
Case 18-10651-BFK          Doc 566     Filed 04/24/19 Entered 04/24/19 22:39:51         Desc Main
                                     Document      Page 44 of 44


        IN WITNESS WHEREOF, the Debtors have executed this Disclosure Statement this 24th
 day of April, 2019.

                                                GREENTECH AUTOMOTIVE, INC.

                                                By:    /s/ Peter Huddleston
                                                       Name: Peter Huddleston
                                                       Title: Chief Financial Officer




                                                WM INDUSTRIES, CORP.

                                                By:    /s/ Peter Huddleston
                                                       Name: Peter Huddleston
                                                       Title: Chief Financial Officer



 /s/ Kristen E. Burgers
 Kristen E. Burgers (VSB No. 67997)
 HIRSCHLER FLEISCHER
 8270 Greensboro Drive, Suite 700
 Tysons, Virginia 22102
 Telephone:      (703) 584-8900
 Facsimile:      (703) 584-8901
 Email:          kburgers@hirschlerlaw.com


 /s/ Mark S. Lichtenstein
 Mark S. Lichtenstein (admitted pro hac vice)
 Crowell & Moring LLP
 590 Madison Avenue, 20th Floor
 New York, New York 10022
 Telephone:     (212) 223-4000
 Facsimile:     (212) 223-4001
 Email:         mlichtenstein@crowell.com

 Co-Counsel to the Debtors




 11157412.3 043227.00001




                                                  41
